Exhibit 10.2

 

DATED 20th May 2016

 

MITSUBISHI ESTATE LONDON LIMITED

 

and

 

CRA INTERNATIONAL (UK) LIMITED

 

and

 

CRA INTERNATIONAL, INC.

 

--------------------------------------------------------------------------------

 

LEASE

 

relating to Unit 2, Part Ground Floor, 8 Finsbury Circus, London EC2

 

--------------------------------------------------------------------------------

 

[g120671kk01i001.gif]

 

125 London Wall

London EC2Y 5AL

Tel:  +44(0)20 7524 6000

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject matter

 

Page

 

 

 

 

 

LAND REGISTRY PRESCRIBED CLAUSES

 

I

1.

 

DEFINITIONS

 

1

2.

 

INTERPRETATION

 

7

3.

 

GRANT AND TERM

 

9

4.

 

RIGHTS GRANTED

 

9

5.

 

RIGHTS RESERVED AND REGRANTED

 

11

6.

 

THIRD PARTY RIGHTS OVER THE PREMISES

 

12

7.

 

PAYMENT OF RENTS

 

13

8.

 

RENT REVIEW

 

14

 

 

Determination of the revised Rent

 

15

 

 

General

 

16

9.

 

OTHER FINANCIAL MATTERS

 

16

 

 

Utilities

 

16

 

 

Common facilities

 

16

 

 

Payments relating to the Premises and other property

 

17

 

 

Landlord’s costs

 

17

 

 

VAT

 

18

 

 

Interest

 

18

10.

 

INSURANCE

 

18

 

 

Landlord’s obligations

 

18

 

 

Reinstatement

 

18

 

 

Tenant’s obligations

 

19

 

 

Suspension of Rent

 

19

 

 

Termination after end of Rent suspension period

 

20

 

 

Termination following damage by an Excluded Risk

 

20

 

 

Insurance money

 

21

11.

 

SERVICE CHARGE

 

21

 

 

Definitions

 

21

 

 

Landlord’s obligations

 

24

 

 

Obligations in respect of defects

 

25

 

 

Tenant’s obligations

 

26

 

 

Estimating and revising the Service Charge

 

26

 

 

General provisions

 

27

12.

 

STATE AND CONDITION OF THE PREMISES

 

27

 

 

Repair

 

27

 

 

Redecoration

 

27

 

 

Alterations

 

27

 

 

Codes of practice

 

28

 

 

Signs and re-letting notices

 

28

 

 

Yield up

 

29

13.

 

USE OF THE PREMISES

 

29

 

 

The Permitted Use

 

29

 

 

Obstructions

 

29

 

 

Restrictions on use

 

29

 

 

Use of machinery

 

30

 

 

Fire and security precautions

 

30

 

 

Exclusion of warranty

 

30

14.

 

DEALINGS

 

30

 

 

General restrictions

 

30

 

 

Assignments

 

30

 

 

Underlettings

 

32

 

 

Terms to be contained in any underlease

 

33

 

i

--------------------------------------------------------------------------------


 

 

 

Further provisions relating to underleases

 

34

 

 

Charging

 

34

 

 

Declarations of trust

 

34

 

 

Group sharing of occupation

 

35

 

 

Notification of dealings

 

35

 

 

Registration at the Land Registry

 

35

15.

 

LEGAL REQUIREMENTS AND REGULATIONS

 

35

 

 

Legislation and planning

 

35

 

 

Notices relating to the Premises

 

36

 

 

The Construction (Design and Management) Regulations 2015

 

36

 

 

Regulations

 

37

16.

 

LANDLORD’S COVENANT FOR QUIET ENJOYMENT

 

37

17.

 

LIMIT ON LANDLORD’S LIABILITY

 

37

18.

 

FORFEITURE

 

38

 

 

Landlord’s right of re-entry

 

38

 

 

Events giving rise to the Landlord’s right of re-entry

 

38

 

 

Interpretation

 

39

19.

 

MISCELLANEOUS

 

40

 

 

Notices

 

40

 

 

Landlord’s rights to remedy default by the Tenant

 

40

 

 

Superior interests

 

41

 

 

No right to enforce

 

41

 

 

Tenant to provide information

 

41

 

 

EPC information

 

41

 

 

Sustainability

 

42

 

 

Tenant’s indemnity

 

42

 

 

Guarantor to enter into supplemental documents

 

42

 

 

Replacement Guarantor

 

43

 

 

Qualification of Landlord’s liability

 

43

 

 

Removal of goods after end of Term

 

43

 

 

Governing law and jurisdiction

 

44

 

 

Contracts (Rights of Third Parties) Act 1999

 

44

 

 

Landlord and Tenant (Covenants) Act 1995

 

44

20.

 

GUARANTEE AND INDEMNITY

 

44

 

 

Guarantee

 

44

 

 

Indemnity

 

44

 

 

Guarantor to take a new lease

 

45

 

 

No discharge of Guarantor

 

46

 

 

Waiver of rights by the Guarantor

 

48

 

 

Ultimate balance and suspense account

 

48

 

 

Other security

 

49

 

 

Costs of enforcement

 

49

 

 

No set off

 

49

 

 

Scope of this guarantee and indemnity

 

49

21.

 

TENANT’S OPTION TO DETERMINE

 

49

Annexure 1

 

52

 

 

Plans

 

52

Annexure 2

 

53

 

 

Base Building Specification

 

53

Annexure 3

 

54

 

 

Cat A Specification

 

54

 

ii

--------------------------------------------------------------------------------


 

LAND REGISTRY PRESCRIBED CLAUSES

 

LR1. Date of lease 20th May 2016

 

LR2. Title number(s)

LR2.1 Landlord’s title number(s)

NGL66474

 

LR2.2 Other title numbers

None.

 

LR3. Parties to this lease

Landlord

MITSUBISHI ESTATE LONDON LIMITED (incorporated and registered in England and
Wales under company registration number 2435659), the registered office of which
is at 125 London Wall, London EC2Y 5AL.

 

Tenant

CRA INTERNATIONAL (UK) LIMITED (incorporated and registered in England and Wales
under company registration number 04007726), the registered office of which is
at 99 Bishopsgate, London EC2M 3XD.

 

Other parties

CRA INTERNATIONAL, INC. (incorporated and registered in Massachusetts, United
States of America under company registration number 042372210), the registered
office of which is at 200 Clarendon Street T-10 Boston MA 02116 and whose
address for service in England and Wales is at 99 Bishopsgate London EC2M 3XD.

 

LR4. Property

The Property as specified in this lease in the definition of the Premises at
clause 1.

 

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

 

LR5. Prescribed statements etc.

None.

 

LR6. Term for which the Property is leased

The term as specified in this lease at clause 3.

 

LR7. Premium

None.

 

LR8. Prohibitions or restrictions on disposing of this lease

This lease contains a provision that prohibits or restricts dispositions.

 

LR9. Rights of acquisition etc.

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

None.

 

I

--------------------------------------------------------------------------------


 

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

None.

 

LR9.3 Landlord’s contractual rights to acquire this lease

None.

 

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

None.

 

LR11. Easements

LR11.1 Easements granted by this lease for the benefit of the Property

The easements granted for the benefit of the Property as specified in this lease
at clause 4.

 

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

The easements granted or reserved by this lease over the Property as specified
in this lease at clause 4.

 

LR12. Estate rentcharge burdening the Property

None.

 

LR13. Application for standard form of restriction

None.

 

LR14. Declaration of trust where there is more than one person comprising the
Tenant

None.

 

II

--------------------------------------------------------------------------------


 

LEASE

 

LAND REGISTRY

 

TITLE NUMBER:

NGL66474

 

 

ADMINISTRATIVE AREA:

City of London

 

DATE 20TH MAY 2016

 

PARTIES

 

(1)                       MITSUBISHI ESTATE LONDON LIMITED (incorporated and
registered in England and Wales under company registration number 2435659), the
registered office of which is at 125 London Wall, London EC2Y 5AL (the
“Landlord”);

 

(2)                       CRA INTERNATIONAL (UK) LIMITED (incorporated and
registered in England and Wales under company registration number 04007726), the
registered office of which is at 99 Bishopsgate, London EC2M 3XD (the “Tenant”);
and

 

(3)                       CRA INTERNATIONAL, INC. (incorporated and registered
in Massachusetts, United States of America under company registration number
042372210), the registered office of which is at 200 Clarendon Street T-10
Boston MA 02116 and whose address for service in England and Wales is at 99
Bishopsgate London EC2M 3XD (the “Guarantor”).

 

IT IS AGREED AS FOLLOWS:

 

1.                            DEFINITIONS

 

The following definitions apply in this Lease:

 

“BREEAM Certificate”

 

means the certificate issued by the National Service Operator for the Building
as assessed under the 2011 version of BREEAM (Building Research Establishment’s
Environmental Assessment Method) UK New Construction Scheme;

 

“BREEAM Rating”

 

means the rating awarded to the Building as stated in the BREEAM Certificate;

 

“Base Building Specification”

 

means the base building specification annexed to this Lease at Annexure 2;

 

1

--------------------------------------------------------------------------------


 

“Building”

 

means 8 Finsbury Circus, London EC2 and 11, 12, 13 and 14, South Place, London
EC2 shown for identification only edged red on Plan 2 and all Service Media on,
over or under such land and Service Media outside such land but exclusively
serving it (but excluding any Service Media which are not owned by the
Landlord);

 

“Business Day”

 

means a day other than Saturday, Sunday or a day on which banks are authorised
to close in London for general banking business;

 

“Cat A Specification”

 

means the Category A specification annexed to this Lease at Annexure 3;

 

“Electronic Communications Apparatus”

 

has the meaning ascribed to it by the Communications Act 2003;

 

“Electronic Communications Code”

 

means the code set out in Schedule 2 of the Telecommunications Act 1984 as
amended by the Communications Act 2003 and otherwise amended from time to time;

 

“EPC”

 

means both an energy performance certificate and a recommendation report (as
each term is defined in The Energy Performance of Buildings (England and Wales)
Regulations 2012);

 

“Excluded Risks”

 

means any risk against which the Landlord does not insure (or in respect of
which there is a partial exclusion to the extent that the partial exclusion
applies) because insurance cover for that risk is either not ordinarily
available in the London insurance market, or is available there only at a
premium or subject to conditions which in the Landlord’s reasonable discretion
are unacceptable or is not insured by reason of withdrawal of cover by the
insurer and any other normally insurable risk that the Landlord has not insured
against;

 

“Group”

 

means a group of companies within the meaning of section 42 of the Landlord and
Tenant Act 1954;

 

“Guarantor”

 

means the third party to this deed, and/or any person who has entered into a
guarantee or an authorised guarantee agreement pursuant to this Lease;

 

2

--------------------------------------------------------------------------------


 

“Insurance Rent”

 

means a fair proportion of the reasonable cost to the Landlord (including any
insurance premium tax and any insurance brokerage fees) of insuring:

 

(a)                       the Building against the Insured Risks for its full
reinstatement cost, including the costs of demolition and site clearance,
temporary works, compliance with local authority requirements in connection with
any works of repair or reinstatement, architects’, surveyors’ and other
professional fees and other incidental expenses, and in each case with due
allowance for inflation and VAT;

 

(b)                       against loss of the Rent (having regard to the
provisions for the review of the Rent) for a period of five years; and

 

(c)                        against public liability of the Landlord in
connection with any matter relating to the Building, its occupation or use;

 

“Insured Risks”

 

means:

 

(a)                       fire, explosion, lightning, earthquake, flood, storm,
bursting or overflowing of water tanks, pipes or other water or heating
apparatus, impact, aircraft (other than hostile aircraft) and things dropped
from such aircraft, terrorism, riot, civil commotion and malicious damage; and

 

(b)                       such other risks as the Landlord may from time to time
insure against (whether at its own discretion or at the request of the Tenant),

 

except to the extent that any such risk is for the time being an Excluded Risk;

 

“Interest Rate”

 

means the rate of four per cent above the base lending rate from time to time of
HSBC Bank plc, or if that rate is no longer published then four per cent above
the rate of interest which the Landlord reasonably considers to be most closely
comparable to minimum lending rates generally applicable in the United Kingdom
from time to time;

 

“Landlord”

 

means the first party to this deed and its successors in title and persons
entitled to the reversion immediately expectant on the termination of this
Lease;

 

“Landlord’s Energy Management Costs”

 

means the reasonably incurred costs of the Landlord of:

 

(a)                       acquiring allowances of any nature and paying all
present and future taxes, duties, or assessments of any nature relating to the
supply or consumption of energy, or relating to emissions consequential upon
that supply or consumption (and whether those emissions are direct or indirect);

 

(b)                       monitoring the supply and consumption of energy and
such emissions; and

 

(c)                        gathering and processing information relating to the
supply and consumption of energy and to such emissions,

 

3

--------------------------------------------------------------------------------


 

and in this definition “Landlord” means the group of undertakings of which the
Landlord is a member for the purposes of such allowances or taxes;

 

“Landlord’s Surveyor”

 

means a chartered surveyor (meaning a member of the Royal Institution of
Chartered Surveyors) appointed by the Landlord, who may be an individual, or a
firm or company of chartered surveyors, or an employee of the Landlord or a
company which is in the same Group as the Landlord;

 

“this Lease”

 

means this deed as varied or supplemented by any document which is supplemental
to this deed;

 

“Lettable Areas”

 

means any part of the Building (other than the Premises) which is let or is
intended for letting;

 

“National Service Operator”

 

means BRE Global Limited (or any of such company appointed from time to time to
be the national service operator under BREEAM (Building Research Establishment’s
Environmental Assessment Method) UK New Construction Scheme);

 

“Net Internal Area”

 

means the net internal area (expressed in square feet) of the Premises measured
in accordance with the sixth edition of the “Code of Measuring Practice: A Guide
for Property Professionals” published on behalf of the Royal Institution of
Chartered Surveyors;

 

“One Finsbury Circus”

 

means the land and building known as One Finsbury Circus, London EC2 as the same
is registered at the Land Registry at the date of this deed with title absolute
under freehold title number NGL330903 and leasehold title number NGL603187;

 

“Permitted Use”

 

means use as a high class offices within Use Classes B1(a) of the Town and
Country Planning (Use Classes) Order 1987 (as at the date of this deed) and for
purposes ancillary to such use;

 

“Plan”

 

means a plan to this deed as attached to this deed at Annexure 1;

 

“Plant Area”

 

means the part of the Building as is shown coloured brown on Plan 3;

 

4

--------------------------------------------------------------------------------


 

“Premises”

 

means Unit 2, Part Ground Floor, 8 Finsbury Circus, London EC2, as shown edged
red on Plan 1 bounded by and including:

 

(a)                   the interior plaster and other finishes of the walls
dividing the Building from other property (but excluding any other part of such
walls);

 

(b)                   the inner half of the non-load-bearing internal walls
dividing such premises from other parts of the Building (but excluding any other
part of such walls);

 

(c)                    the interior plaster and other finishes of the internal
load-bearing walls dividing such premises from other parts of the Building (but
excluding any other part of such walls);

 

(d)                   the flooring, flooring pedestals and flooring finishes but
excluding the joists, slabs or other structures supporting such flooring;

 

(e)                    the ceiling finishes to the ceilings,

 

and including:

 

(f)                     the whole of any non-load-bearing walls, columns and
partitions within such premises;

 

(g)                    the interior plaster and other finishes of load-bearing
walls and columns within such premises (but excluding any other part of such
walls and columns);

 

(h)                   doors and door frames and fittings at such premises;

 

(i)                       fixtures from time to time at those premises, but if
those fixtures are Service Media then only if they fall within paragraph
(j) below;

 

(j)                      Service Media within and from time to time exclusively
serving such premises and which are owned by the Landlord (but excluding any
other Service Media);

 

but excluding:

 

(k)                   the air conditioning described at paragraph 4.1 of the
Category A Specification;

 

(l)                       any Service Media within such premises but which do
not serve such premises exclusively, or which are not owned by the Landlord; and

 

(m)               the windows and window frames at such premises;

 

“Rent”

 

means until the Rent Commencement Date one peppercorn and thereafter one hundred
and ninety one thousand eight hundred and twelve pounds and fifty pence
(£191,812.50) per annum as reviewed under this Lease or any interim rent payable
under the Landlord and Tenant Act 1954;

 

“Rent Commencement Date”

 

means 13th November 2017                                             ;

 

“Retained Parts”

 

means any part of the Building other than the Premises and the Lettable Areas;

 

5

--------------------------------------------------------------------------------


 

“Review Date”

 

means         20th May 2021                                    and every fifth
anniversary of that date and any other date when the Rent may be reviewed under
this Lease;

 

“Service Charge”

 

means a fair proportion of the total cost of the Landlord’s Expenses (as defined
in clause 11.1) in relation to the relevant Service Charge Year;

 

“Service Charge Balance”

 

means the shortfall, if any, between the Service Charge Estimate and the Service
Charge;

 

“Service Charge Estimate”

 

means the same fair proportion of the amount which the Landlord, or the
Landlord’s Surveyor or its accountant, reasonably estimates will be the total
cost of the Landlord’s Expenses (as defined in clause 11.1) in any Service
Charge Year;

 

“Service Charge Year”

 

means the year from and including 1 January in each year or such other date
which the Landlord chooses from time to time;

 

“Service Media”

 

means conduits and equipment used for the generation, passage, reception and/or
storage of Utilities and all fire alarms, sprinklers, smoke detectors, dry
risers, security cameras and closed circuit television apparatus;

 

“Service Route”

 

means the route over the Service Yard and the Building as set out (for the
purposes of identification only) on Plan 4;

 

“Service Yard”

 

means the service yard forming part of One Finsbury Circus and serving One
Finsbury Circus and the Building shown (for the purposes of identification only)
coloured blue on Plan 5, the rights and obligations in respect of which are
governed by the 1978 Transfer, the 1987 Transfer and the 2014 Deed;

 

“Tenant”

 

means the second party to this deed and, except where otherwise expressly
stated, its successors in title;

 

“Term”

 

means the term of years granted by this deed and the period of any statutory
continuation of the tenancy granted by this deed;

 

6

--------------------------------------------------------------------------------


 

“Utilities”

 

means electricity, gas, water, foul water and surface drainage, heating,
ventilation and air conditioning, smoke and fumes, signals, telecommunications,
satellite and data communications and all other utilities;

 

“VAT”

 

means value added tax and/or any similar tax from time to time replacing it or
performing a similar fiscal function;

 

“1978 Transfer”

 

means a transfer of the Adjoining Property out of a site that, at the time,
comprised both the Property and the Adjoining Property dated 26 May 1978 and
made between (1) Electricity Supply Nominees Limited and (2) The National Water
Council (as varied by the 1987 Transfer);

 

“1987 Transfer”

 

means a transfer of land forming part of the Adjoining Property by the then
owner of the Adjoining Property to the then owner of the Property dated 20
August 1987 and made between (1) Greycoat Lutyens House Limited and
(2) Hammerson (Amethyst) Properties Limited and Taisei Europe Limited; and

 

“2014 Deed”

 

means a deed relating to development and works dated 8 August 2014 and made
between (1) One Finsbury Circus London PropCo s.à r.l., (2) Mitsubishi Estate
London Limited, (3) Stephenson Harwood Services Limited and (4) Stephenson
Harwood LLP.

 

2.                            INTERPRETATION

 

2.1                                        In this Lease:

 

2.1.1                                                 the contents page,
headings and sub-headings are for ease of reference only and do not affect its
meaning;

 

2.1.2                                                 any words following the
terms “include” and “including” or any similar expression shall be interpreted
as illustrative and shall not limit the sense of the words preceding those
terms;

 

2.1.3                                                 general words do not have
a restrictive meaning because they are preceded or followed by specific words
indicating a particular type, class or category;

 

2.1.4                                                 obligations owed by or to
more than one person are owed by or to them jointly and severally;

 

2.1.5                                                 words in the singular
include the plural and vice versa; and

 

2.1.6                                                 references to one gender
include all genders.

 

7

--------------------------------------------------------------------------------


 

2.2                                        In this Lease, unless otherwise
specified:

 

2.2.1                                                 a reference to legislation
is a reference to all legislation having effect in the United Kingdom from time
to time, including:

 

(a)                       directives, decisions and regulations of the Council
or Commission of the European Union;

 

(b)                       Acts of Parliament;

 

(c)                        orders, regulations, consents, licences, notices and
bye-laws made or granted:

 

(i)                           under any Act of Parliament; or

 

(ii)                        under any directive, decision or regulation of the
Council or Commission of the European Union; or

 

(iii)                     by a local authority or by a court of competent
jurisdiction; and

 

(d)                       any mandatory codes of practice issued by a statutory
body;

 

2.2.2                                                 a reference to particular
legislation is a reference to that legislation as amended, modified,
consolidated, re-enacted or replaced from time to time and to all subordinate
legislation made under it from time to time;

 

2.2.3                                                 a reference to a person
includes an individual, firm, partnership, company, association, organisation or
trust (in each case whether or not having a separate legal personality);

 

2.2.4                                                 a reference to a company
includes any company, corporation or any other body corporate (wherever
incorporated); and

 

2.2.5                                                 references to the Premises
and the Building include any part of the Premises or the Building.

 

2.3                                        In this Lease:

 

2.3.1                                                 an obligation of the
Tenant not to do something includes an obligation not to cause or allow that
thing to be done;

 

2.3.2                                                 a reference to any act or
to any act or omission of the Tenant includes any act or any act or omission of
any other person at the Premises or the Building with the Tenant’s express or
implied authority;

 

2.3.3                                                 the rights and remedies of
the Landlord under any clause are without prejudice to any other right or remedy
of the Landlord;

 

2.3.4                                                 the obligations of or
restrictions on the Tenant or a Guarantor under any clause, supplemental
document or other instrument entered into in connection with this Lease, are
without prejudice to the obligations of or restrictions on the Tenant or
Guarantor, or to the rights of the Landlord under any other clause, supplemental
document or other instrument entered into in connection with this Lease;

 

2.3.5                                                 a reference to the consent
or approval of the Landlord means the prior consent in writing (which, if
required by the Landlord, is to be contained in a deed) of the Landlord, and,
where required, of any superior landlord or mortgagee of the Landlord;

 

2.3.6                                                 references to any
adjoining property of the Landlord include any property adjoining or near the
Premises or the Building owned, leased or occupied by the Landlord (or any
company in the same Group as the Landlord) from time to time;

 

8

--------------------------------------------------------------------------------


 

2.3.7                                                 references to the end of
the Term are to the end of the Term whether before or at the end of the term of
years granted by this deed;

 

2.3.8                                                 references to a fair
proportion of any sum are to the whole or a proportion of that sum which is fair
and reasonable in the circumstances as determined by the Landlord’s Surveyor
(acting reasonably) and where there are different elements to that sum a
different proportion for each element may be determined on this basis;

 

2.3.9                                                 references to a certified
copy are to a copy certified by solicitors to be a true copy of the original;
and

 

2.3.10                                          a requirement that a notice or
other communication to be given or made under or in connection with this Lease
must be signed by the person giving or making it will be deemed to be satisfied
if the notice or other communication is signed on behalf of the person giving
it.

 

2.4                                        In this deed:

 

2.4.1                                                 in clause 14 the word
“security” includes a guarantee or rent deposit; and

 

2.4.2                                                 a reference to a clause,
paragraph or schedule is to a clause or paragraph of or schedule to this deed
and a reference to this deed includes its schedules and appendices.

 

3.                            GRANT AND TERM

 

3.1                                        At the request of the Guarantor the
Landlord, with full title guarantee but subject to the modifications in clause
3.2, leases the Premises to the Tenant for a term of fifteen years from and
including     20th May 2016        expiring on and including   19th May 2031
              , the Tenant paying the following sums, which are reserved as
rent: the Rent, the Insurance Rent the Service Charge Estimate, the Service
Charge Balance and any VAT payable on those sums and any interest due under this
Lease.

 

3.2                                        The Landlord’s title guarantee is
modified as follows:

 

3.2.1                                                 the covenant set out in
section 3(1) of the Law of Property (Miscellaneous Provisions) Act 1994 will not
extend to the words “and could not reasonably be expected to” in that section;
and

 

3.2.2                                                 the Landlord shall not be
liable under any of the covenants set out in section 3(2) of the Law of Property
(Miscellaneous Provisions) Act 1994.

 

4.                            RIGHTS GRANTED

 

4.1                                        The Landlord grants the following
rights to the Tenant:

 

4.1.1                                                 the right to use:

 

(a)                       such parts of the Plant Area as may be reasonably
designated from time to time by the Landlord for the purposes only of the
installation and retention of tenant’s plant and associated ducts, cabling and
wiring being an area of one point five (1.5) square metres of the Plant Area in
total;

 

9

--------------------------------------------------------------------------------


 

(b)                       such part of the risers in the Building as may be
reasonably designated from time to time by the Landlord for the purposes only of
the installation and retention of tenant’s plant and associated ducts, cabling
and wiring; and

 

(c)                        those parts of the Building as lead from the Plant
Area and/or the risers mentioned in clause 4.1.1(b) to the Premises as may be
reasonably designated from time to time by the Landlord for the purposes only of
the installation and retention of associated ducts, cabling and wiring;

 

4.1.2                                                 the right of access to and
exit from (on foot only) the Plant Area over those parts of the Building which
are not in the possession of any other tenant of the Landlord for the purposes
only of installing, repairing, inspecting, maintaining and removing such
tenant’s plant and associated ducts, cabling and wiring in accordance with
clause 4.1.1;

 

4.1.3                                                 the right of access to and
exit from (on foot only) the risers referred to in clause 4.1.1(b) over those
parts of the Building which are not in the possession of any other tenant of the
Landlord for the purposes only of installing, repairing, inspecting, maintaining
and removing such Tenant’s plant and associated ducts, cabling and wiring in
accordance with clause 4.1.1;

 

4.1.4                                                 the right to permit third
party telecommunications providers to install and retain Electronic
Communications Apparatus from and to the nearest point of connection into the
providers’ networks along the routes designated by the Landlord from time to
time for the purposes of operating and running the Tenant’s business from the
Premises only and not for any other purpose or for use by any third party and
thereafter for the Tenant to use such Electronic Communications Apparatus;

 

4.1.5                                                 the right to enter and
leave the Premises on foot over such of the Retained Parts as the Landlord may
reasonably designate from time to time;

 

4.1.6                                                 the right to use the
Service Route to service the Premises or for such other purposes as the Landlord
may permit from time to time;

 

4.1.7                                                 the right to have the name
of the Tenant (or other permitted occupier(s)) displayed on any name board which
may be provided by the Landlord on the Retained Parts in the Landlord’s house
style;

 

4.1.8                                                 an exclusive right at all
times to use two lockers in the lower ground floor of the Building from time to
time designated by the Landlord (acting reasonably) for the Tenant’s use;

 

4.1.9                                                 an exclusive right at all
times to use the three cycle spaces in the lower ground floor of the Building
from time to time designated by the Landlord (acting reasonably) for the
Tenant’s use;

 

4.1.10                                          a right at all times to use the
toilets on the ground floor of the Building;

 

4.1.11                                          the right to use such routes as
are reasonably designated by the Landlord from time to time for the purposes of
escape from the Premises in the case of emergency;

 

4.1.12                                          the right to use the Service
Media forming part of the Building at the date of this deed which serve, but do
not form part of, the Premises;

 

4.1.13                                          the right of support and
protection from the rest of the Building to the extent existing at the date of
this deed.

 

10

--------------------------------------------------------------------------------


 

4.2                                        The rights granted by clause 4.1:

 

4.2.1                                                 unless otherwise
specified, are not granted to the Tenant exclusively, but are to be used in
common with the Landlord, any superior landlord, any other tenants and lawful
occupiers of the Building, and other persons authorised by them;

 

4.2.2                                                 may be interrupted or
varied for the purposes of any works of maintenance, repair, alteration or the
replacement of any land, building, lifts or lift equipment, or Service Media in
connection with which the rights are exercised provided that there remains at
all times reasonable access to the Premises and the Tenant is not prevented from
using the Premises for the Permitted Use; and

 

4.2.3                                                 are to be exercised by the
Tenant, and any authorised undertenant, in accordance with any reasonable
regulations which the Landlord may make for the proper management of the
Building.

 

4.3                                        The rights granted by clauses 4.1.1
to 4.1.4 are granted subject to the Tenant:

 

4.3.1                                                 obtaining the consent of
the Landlord, such consent not to be unreasonably withheld or delayed;

 

4.3.2                                                 complying with the terms
upon which the Landlord’s consents are granted;

 

4.3.3                                                 complying with the terms
of clause 12.3 of this lease in relation to the relevant equipment installed.

 

4.4                                        The rights granted by clause 4.1.4
are, in addition to the conditions referred to in clause 4.3, subject to the
Tenant and any provider of Electronic Communications Apparatus entering into a
wayleave agreement in such form as the Landlord may reasonably require.

 

4.5                                        The rights granted by clauses 4.1.5
and 4.1.6 are granted subject to the condition that the Landlord or anyone
authorised by the Landlord or the owner of the land affording such facility may,
from time to time, by notice in writing to the Tenant, vary the route or routes
of such easements and/or the location of the Service Yard provided the Landlord
or the owner of the land affording such facility provides reasonable alternative
easements and/or facilities at its own cost.

 

4.6                                        The Tenant will not be or become
entitled to any right, easement or privilege that is not expressly granted by
clause 4.1, and section 62 of the Law of Property Act 1925 does not apply to
this Lease.

 

5.                            RIGHTS RESERVED AND REGRANTED

 

5.1                                        The following rights are reserved
from this Lease and regranted to the Landlord by the Tenant:

 

5.1.1                                                 to build, or carry out
works, or permit others to do so, to any other part of the Building or on any
adjoining or neighbouring property (whether or not belonging to the Landlord),
or to build into any of the boundary walls, foundations or roofs of the
Premises, even if such building or works lessen the access of light or air to
the Premises;

 

5.1.2                                                 to inspect, connect into,
repair and replace any Service Media in, on, under or over the Premises, but
which do not form part of the Premises and construct Service Media at any time
during the Term, on, over or under the Premises;

 

11

--------------------------------------------------------------------------------


 

5.1.3                                                 of support and protection
from the Premises for the rest of the Building;

 

5.1.4                                                 for the occupier of
adjoining property at the Building to enter the Premises to carry out repairs
but only if those repairs cannot reasonably carried out without such entry;

 

5.1.5                                                 to enter the Premises to
exercise any other right reserved and regranted to the Landlord by this Lease,
or for any other reasonable purpose connected with this Lease or with the
Landlord’s interest in the Premises or the Building; and

 

5.2                                        The rights reserved and regranted by
this Lease are reserved and regranted to the Landlord and any superior landlord
or mortgagee, and may be exercised by anyone authorised by the Landlord or a
superior landlord.

 

5.3                                        The person exercising any right of
entry reserved and regranted by this Lease shall:

 

5.3.1                                                 make good at its own cost
any damage caused to the Premises to the reasonable satisfaction of the Tenant;

 

5.3.2                                                 comply with the Tenant’s
reasonable security requirements; and

 

5.3.3                                                 use reasonable endeavours
to minimise any disturbance to the Tenant; and

 

but shall not be under any obligation to make any other compensation to the
Tenant or other occupier of the Premises for any indirect economic or
consequential loss (to the extent is lawful to exclude such liability).

 

5.4                                        Subject to the provisions of clause
5.3 the Tenant shall allow any person who has a right to enter the Premises to
enter the Premises at all reasonable times, during and outside usual business
hours, provided that no less than 48 hours’ prior written notice has been given,
. In cases of emergency no notice need be given and the Landlord, or another
person on behalf of the Landlord may break into the Premises if entry cannot be
effected in any other way, the Landlord causing as little damage as is
reasonably practicable.

 

6.                            THIRD PARTY RIGHTS OVER THE PREMISES

 

6.1                                        There are excepted from this Lease
and this Lease is granted subject to:

 

6.1.1                                                 all existing rights which
belong to other property, or are enjoyed by other property over the Premises or
any land or Service Media over which the Tenant may exercise rights by virtue of
this Lease;

 

6.1.2                                                 the matters contained or
referred to in the property and charges registers of title number NGL66474 as at
the date of this deed.

 

6.2                                        The Tenant shall comply with the
matters contained or referred to in the registers referred to in clause 6.1 so
far as they relate to the Premises or any rights the Tenant may exercise by
virtue of this Lease.

 

6.3                                        The Tenant shall:

 

6.3.1                                                 not permit any third party
to acquire any right over the Premises or to encroach upon the Premises and
shall give the Landlord immediate written notice of any attempt to do this;

 

6.3.2                                                 take any steps which the
Landlord may reasonably require to prevent the acquisition of any right over or
encroachment on the Premises and such steps shall be at the

 

12

--------------------------------------------------------------------------------


 

Landlord’s cost unless the reason for taking such steps is as a result of an act
or omission of the Tenant; and

 

6.3.3                                                 not do anything that would
result in the loss of existing rights which belong to the Premises and the
Landlord’s interest in them and are enjoyed over adjoining or neighbouring
property; and

 

6.3.4                                                 not block or obstruct any
window or ventilator at the Premises unless permitted in accordance with clause
12.3.

 

7.                            PAYMENT OF RENTS

 

7.1                                        The Tenant shall pay to the Landlord
the Rent, the Service Charge Estimate and any VAT payable on those sums without
deduction, recoupment or set-off (whether legal or equitable) unless required to
do so by law in four equal instalments in advance on the usual quarter days, and
shall pay the Insurance Rent within 10 Business Days of demand and the Service
Charge Balance and any VAT on it within 10 Business Days of demand (whether such
demand is made and received before or after the end of the Term) and interest in
accordance with clause 9.7.

 

7.2                                        The Tenant shall pay the first
instalment of the Rent and any VAT due on it to the Landlord on the Rent
Commencement Date, and the first instalment is to be a proportionate amount for
the period from and including the Rent Commencement Date, until the next quarter
day.

 

7.3                                        The Tenant shall pay the first
instalment of the Service Charge Estimate and any VAT due on it to the Landlord
on the date of this deed, and the first instalment is to be a proportionate
amount for the period from and including the date of this Lease until the next
quarter day.

 

7.4                                        If the Tenant does not exercise its
right to determine this Lease in accordance with clause 21 then:

 

7.4.1                                                 the Tenant shall be
granted an additional rent free period for a period of five months from and
including the Termination Date, during which time the Rent shall be a peppercorn
(if demanded); and

 

7.4.2                                                 immediately following the
end of such additional rent free period, the Tenant shall pay to the Landlord on
demand the amount of the Rent for the period from and including the expiry of
such additional rent free period to and including the day prior to the next
following usual quarter day.

 

7.5                                        If required by the Landlord, the
Tenant shall pay the Rent and the Service Charge Estimate and any VAT on them by
banker’s standing order to a bank account in the United Kingdom which the
Landlord has notified in writing to the Tenant.

 

13

--------------------------------------------------------------------------------


 

8.                            RENT REVIEW

 

8.1                                        Open Market Rent

 

The following definition applies in this clause 8:

 

“Open Market Rent”

 

means the annual rent at which the Premises could reasonably be expected to be
let as a whole at the relevant Review Date in the open market:

 

(a)                   without a fine or premium;

 

(b)                   by a willing landlord to a willing tenant;

 

(c)                    which would be payable after the expiry of a rent-free or
reduced rent period (if any) of such length or payment or allowance of any other
landlord’s contribution as would be negotiated in the open market between the
willing landlord and the willing tenant at the relevant Review Date in respect
only of the time needed for the willing tenant to carry out fitting-out works;

 

(d)                   under a lease for a term of 10 years commencing on and
including the relevant Review Date;

 

(e)                    otherwise on the same terms as this Lease, except as to
the amount of the Rent, and assuming that there is a rent commencement date
which provides for the rent-free or reduced rent period referred to in paragraph
(c) above,

 

assuming that:

 

(f)                     the Premises are available to be let with vacant
possession;

 

(g)                    the Premises and the Building and any land or Service
Media over which the Tenant may exercise any rights by virtue of this Lease are
in good and substantial repair and condition and if damaged or destroyed that
they have been reinstated;

 

(h)                   the Premises have been constructed to the Base Building
Specification and the Cat A Specification and are ready to receive the willing
tenant’s fitting-out works;

 

(i)                       the Premises have a Net Internal Area of three
thousand and sixty nine (3,069) square feet;

 

(j)                      the Landlord (except in the case of material and
persistent breach) and the Tenant have fully complied with their respective
obligations in this Lease;

 

(k)                   no work has been carried out on the Premises or on any
other part of the Building or on any adjoining property of the Landlord by the
Tenant or any undertenant or their predecessors in title before or during the
Term, which would lessen the rental value of the Premises;

 

(l)                       the Premises, in their assumed state, can be lawfully
let, and can be lawfully used by the willing tenant for the Permitted Use at the
relevant Review Date taking into account any changes to the Permitted Use;

 

(m)               any consents or licences current or required at the relevant
Review Date are available to the willing tenant; and

 

(n)                   if the Landlord (or the relevant member of its VAT group)
has elected to waive the exemption for the purposes of VAT in respect of the
Premises, that the willing landlord has also so elected, but that if the
Landlord (or the

 

14

--------------------------------------------------------------------------------


 

relevant member of its VAT group) has not so elected, that the willing landlord
has not so elected,

 

but disregarding:

 

(o)                   any occupation of the Premises and/or the remainder of the
Building by the Tenant or any authorised undertenant;

 

(p)                   any goodwill attached to the Premises by reason of the
Tenant or any authorised undertenant carrying on any business at the Premises or
the remainder of the Building;

 

(q)                   any improvements (including improvements which form part
of the Premises at the relevant Review Date) carried out by the Tenant or any
authorised undertenant or occupier, or their predecessors in title, before or
during the Term, with the consent (if required) of the Landlord, at the cost of
the person who carried out the improvement, and not pursuant to an obligation
owed by the person who carried out the improvement to the Landlord or its
predecessors in title;

 

(r)                      any requirement and costs applicable to the removal and
reinstatement relating to any improvements as referred to in paragraph
(q) above; and

 

(s)                     any legislation which imposes a restraint upon agreeing
or receiving an increase in the Rent.

 

8.2                                        Determination of the revised Rent

 

8.2.1                                                 The Rent will be reviewed
at each Review Date and from and including each Review Date the Rent will be the
higher of:

 

(a)                       the Rent reserved immediately before the relevant
Review Date (disregarding any suspension of Rent under clause 10.4 and, for the
avoidance of doubt, disregarding the additional rent free period under clause
7.4); and

 

(b)                       the Open Market Rent at the relevant Review Date.

 

8.2.2                                                 If the Landlord and the
Tenant have not agreed the Open Market Rent three months before the relevant
Review Date, either may require it to be determined by a surveyor (the
“Surveyor”), who will be an independent chartered surveyor appointed jointly by
the Landlord and the Tenant or, if they do not agree on the identity of such
surveyor, by the President of the Royal Institution of Chartered Surveyors (or
any other officer authorised to carry out that function) on the application of
either the Landlord or the Tenant in accordance with this Lease.

 

8.2.3                                                 The Landlord and the
Tenant may agree the level of the Open Market Rent at any time before the
Surveyor has determined it.

 

8.2.4                                                 The Surveyor will act as
an arbitrator in accordance with the Arbitration Act 1996.

 

8.2.5                                                 If the Surveyor dies, or
gives up the appointment, or fails to act in accordance with clause 8, or it
becomes apparent that the Surveyor is or will become unable so to act, the
Landlord and the Tenant may make a further appointment of, or application for, a
substitute Surveyor.

 

8.2.6                                                 The costs of appointment
and fees of the Surveyor shall be paid in such proportions as the Surveyor
directs, or if no such direction is made, then equally by the Landlord and the
Tenant.

 

15

--------------------------------------------------------------------------------


 

8.3                                        General

 

8.3.1                                                 If the revised Rent has
not been agreed or determined before the relevant Review Date, then the Tenant
shall continue to pay the Rent at the rate payable immediately before the
relevant Review Date and no later than five Business Days after the revised Rent
has been agreed or determined the Tenant shall pay:

 

(a)                       the shortfall, if any, between the Rent paid and the
revised Rent for the period from the relevant Review Date until the next quarter
day after payment is made; and

 

(b)                       interest on the shortfall at the base rate from time
to time of HSBC Bank plc calculated on a daily basis by reference to the period
from each quarter day on which each part of the shortfall would have become due
had the revised Rent been agreed or determined before the relevant Review Date
to the date payment of the shortfall is made.

 

8.3.2                                                 If there is any
legislation in force at the relevant Review Date which restricts the Landlord’s
right to review the Rent in accordance with clause 8, or to receive any increase
in the Rent following a review, then the date on which the legislation is
repealed or amended to allow a review of or increase in the Rent, will be a
further Review Date and the Landlord will be entitled to require a review of the
Rent in accordance with this clause 8.

 

8.3.3                                                 A Guarantor will have no
right to take part in the review of the Rent, but will be bound by it.

 

8.3.4                                                 Following the agreement of
the revised Rent after each rent review, the Landlord, the Tenant and any
Guarantor shall sign a memorandum recording the revised level of the Rent.

 

8.3.5                                                 Time will not be of the
essence in relation to this clause 8.

 

9.                            OTHER FINANCIAL MATTERS

 

9.1                                        Utilities

 

The Tenant shall pay all charges, including connection and hire charges,
relating to the supply and consumption of Utilities to or at the Premises and
that part of the Landlord’s Energy Management Costs which the Landlord
reasonably attributes (or reasonably anticipates attributing) to the Premises
(to the extent not charged to the Tenant by way of the Service Charge), and
shall comply with all present or future requirements and recommendations of the
suppliers of Utilities to the Premises.

 

9.2                                        Common facilities

 

The Tenant shall pay on demand a fair proportion of any costs reasonably and
properly incurred or payable by the Landlord in respect of any land or Service
Media outside the Building but used in connection with the Premises including
costs in respect of the Service Yard pursuant to the 1978 Transfer, the 1987
Transfer and the 2014 Deed (to the extent not charged to the Tenant by way of
the Service Charge). The Landlord shall at the Tenant’s request and reasonable
cost provide the Tenant with evidence of such costs and the basis upon which
they have been incurred.

 

16

--------------------------------------------------------------------------------


 

9.3                                        Rates and taxes

 

9.3.1                                                 The Tenant shall pay and
indemnify the Landlord against all present and future rates, duties, taxes and
assessments of any nature charged on or payable in respect of the Premises (or
in respect or by reason of any works carried out by or on behalf of the tenant
at the Premises) whether payable by the Landlord, owner, occupier or tenant of
the Premises and whether of a capital or income, recurring or non-recurring
nature except any income or corporation tax imposed on the Landlord (or any
superior landlord) in respect of:

 

(a)                       the grant of this deed;

 

(b)                       the receipt of the rents reserved by this Lease; or

 

(c)                        any dealing or disposition by the Landlord with its
interest in the Premises.

 

9.3.2                                                 The Tenant shall not make
any claim for relief from any of the charges referred to above which could
result in the Landlord not being entitled (after the end of the Term) to the
full benefit of that relief in respect of the Premises.

 

9.4                                        Payments relating to the Premises and
other property

 

Where any of the charges payable under clause 9.1, 9.2 or 9.3 relates to other
property as well as the Premises, the amount to be paid by the Tenant will be a
fair proportion of the whole of the amount charged or payable.

 

9.5                                        Landlord’s costs

 

The Tenant shall pay to the Landlord, on demand the fees, costs and expenses
reasonably properly charged, incurred or payable by the Landlord and its
advisers, agents or enforcement officers in connection with:

 

9.5.1                                                 any steps taken in direct
contemplation of, or in direct relation to, any proceedings under section 146 or
147 of the Law of Property Act 1925 or the Leasehold Property (Repairs) Act
1938, including the preparation and service of all notices, and even if
forfeiture is avoided (unless it is avoided by relief granted by the court);

 

9.5.2                                                 preparing and serving
schedules of dilapidations at any time during the Term or within six months
after the end of the Term (or, if later, six months after the date the Tenant
has given vacant possession of the Premises to the Landlord) and supervising any
works undertaken to remedy such dilapidations in a situation where the Tenant is
in breach of its obligations at the end of this Lease;

 

9.5.3                                                 recovering (or attempting
to recover) any arrears of Rent or other sums due to the Landlord under this
Lease, including the costs of preparing and serving any notice under section 17
of the Landlord and Tenant (Covenants) Act 1995 and any costs associated with
the Landlord’s remedies of taking control of goods or execution;

 

9.5.4                                                 if the Landlord reasonably
considers that there has been a breach by the Tenant of its covenants under this
Lease any investigations or reports reasonably and properly carried out to
determine the nature and extent of any breach by the Tenant of its obligations
in this Lease;

 

9.5.5                                                 any steps reasonably and
properly taken to procure that a breach by the Tenant of its obligations under
this Lease is remedied; and

 

17

--------------------------------------------------------------------------------


 

9.5.6                                                 (such fees costs and
expenses also being reasonable) any application for a consent of the Landlord
(including the preparation of any documents) which is needed by virtue of this
Lease, whether or not such consent is granted and whether or not the application
is withdrawn.

 

9.6                                        VAT

 

9.6.1                                                 Where the Tenant is to pay
the Landlord for any supply made to the Tenant by the Landlord, the Tenant shall
also pay any VAT which may be payable in connection with that supply.

 

9.6.2                                                 Where the Tenant is to pay
the Landlord the costs of any supplies made to the Landlord, the Tenant shall
also pay the Landlord any VAT payable in connection with that supply, except to
the extent that the Landlord is able to obtain a credit for the VAT from
HM Revenue & Customs.

 

9.7                                        Interest

 

If the Rent is not paid to the Landlord on the due date for payment or if any
other sum payable under this Lease is not paid to the Landlord within five
Business Days of the due date for payment or if the Landlord refuses to accept
any Rent or other such sum when the Tenant is, or may be, in breach of any of
its obligations in this Lease, the Tenant shall pay interest to the Landlord on
such sum at the Interest Rate for the period from and including the due date
until payment (both before and after any judgment) or until payment is accepted
by the Landlord (as the case may be).

 

10.                     INSURANCE

 

10.1                                 Landlord’s obligations

 

The Landlord shall insure the Building, other than any part installed by or on
behalf of the Tenant or any other occupier against the Insured Risks, through a
reputable agency chosen by the Landlord and subject to any exclusions, excesses
and conditions as may be usual in the insurance market at the time or required
by the insurers, or reasonably required by the Landlord and shall use all
reasonable endeavours to ensure that rights of subrogation against the Tenant
are waived

 

10.2                                 Reinstatement

 

If the Premises are damaged or destroyed by an Insured Risk, then:

 

10.2.1                                          unless payment of any insurance
money is refused because of any act or omission of the Tenant and the Tenant has
failed to comply with clause 10.3.8; and

 

10.2.2                                          subject to the Landlord being
able to obtain any necessary consents (which the Landlord shall use reasonable
endeavours to obtain) and to the necessary labour and materials being and
remaining available,

 

the Landlord shall use the insurance money it receives, except money received
for loss of rent, in repairing and reinstating the Building (other than any part
which the Landlord is not obliged to insure) or in building reasonably
comparable premises as soon as reasonably practicable and the Landlord shall
make up any shortfall out of its own monies.

 

18

--------------------------------------------------------------------------------


 

10.3                                 Tenant’s obligations

 

The Tenant shall:

 

10.3.1                                          pay the Insurance Rent in
accordance with this Lease;

 

10.3.2                                          pay within 10 Business Days of
demand any increase in the insurance premium for the Building or any adjoining
property of the Landlord which is attributable to the use of the Premises, or
anything done or omitted to be done on the Premises by the Tenant or any other
occupier of the Premises;

 

10.3.3                                          pay within 10 Business Days of
demand a fair proportion of the costs incurred or payable by the Landlord in
connection with the Landlord obtaining a valuation of the Building for insurance
purposes, as long as such valuation is made at least three years after any
previous such valuation;

 

10.3.4                                          comply with the requirements of
the insurers relating to the Premises;

 

10.3.5                                          not do or omit to do anything
which may make any insurance of the Building or of any adjoining property of the
Landlord taken out by the Landlord or any superior landlord void or voidable, or
which would result in an increase in the premiums for such insurance;

 

10.3.6                                          give the Landlord written notice
as soon as reasonably practicable of any damage to or destruction of the
Premises by an Insured Risk;

 

10.3.7                                          pay the Landlord within 10
Business Days of demand the amount of any excess required by the insurers in
connection with that damage or destruction;

 

10.3.8                                          pay the Landlord within 10
Business Days of demand an amount equal to any amount which the insurers refuse
to pay, following damage or destruction by an Insured Risk to any part of the
Building or any adjoining property of the Landlord, because of any act or
omission of the Tenant;

 

10.3.9                                          pay the Landlord within 10
Business Days of demand the costs reasonably incurred by the Landlord in
preparing and settling any insurance claim relating to the Premises (or a fair
proportion of such costs in relation to the Retained Parts or the Building as a
whole) arising, in any case, from any insurance taken out by the Landlord;

 

10.3.10                                   not take out any insurance of the
Premises against the Insured Risks in its own name other than in respect of any
part of the Premises installed by or on behalf of the Tenant or any undertenant
or any other occupier, and if the Tenant has the benefit of any such insurance,
the Tenant shall hold all money receivable under that insurance upon trust for
the Landlord; and

 

10.3.11                                   if reasonably requested by the
Landlord remove its fixtures and effects from the Premises if reasonably
necessary to allow the Landlord to repair or reinstate the Premises following
damage or destruction by an Insured Risk or an Excluded Risk.

 

10.4                                 Suspension of Rent and Service Charge

 

10.4.1                                          If the whole of the Premises or
any part which the Landlord is obliged to insure or any essential Service Media
or any areas of the Building over which the Tenant exercises rights granted by
this Lease, are damaged or destroyed by an Insured Risk or an Excluded Risk so
as to make the Premises or any part which the Landlord is obliged to insure,
unfit for occupation or use or inaccessible, the Rent and Service Charge (or a
due proportion of them determined by the Landlord (acting reasonably) according
to the

 

19

--------------------------------------------------------------------------------


 

nature and extent of the damage) will, subject to clause 10.4.2, be suspended
from the date of damage or destruction for a period of five years, or, if
sooner, until the Premises, or such part, have been made fit for occupation and
use or accessible or the relevant Service Media are repaired or restored and the
Landlord shall repay to the Tenant any Rent paid in advance for the period
following the date of damage or destruction.

 

10.4.2                                          The Rent will not be suspended
to the extent that any loss of rent insurance has been made ineffective, or
payment of it has been refused by the insurers because of any act or omission by
the Tenant unless the Tenant has complied with the provisions of Clause 10.3.8.

 

10.4.3                                          If the Service Charge is
suspended pursuant to this clause 10.4 then the Landlord’s obligation under this
Lease to provide the Services shall also be suspended for the same period.

 

10.4.4                                          If and to the extent that any
period during which the Rent or a fair proportion of it is suspended pursuant to
clause 10.4.1 (a “Rent Cesser Period”) coincides with the period prior to the
Rent Commencement Date or the additional rent free period referred to in clause
7.4.1 (the “Rent Free Period”), then the Rent Commencement Date or the expiry of
the additional rent free period referred to in clause 7.4.1 shall be delayed by
a period equivalent to the overlap between the Rent Cesser Period and the Rent
Free Period (such period starting on the date on which the suspension of the
Rent would otherwise have ended pursuant to clause 10.4.1) and where a fair
proportion of the Rent is suspended, the period of overlap shall be such period
as reflects that fair proportion.

 

10.5                                 Termination after end of Rent suspension
period

 

10.5.1                                          This clause 10.5 applies if the
Rent is suspended pursuant to clause 10.4.1 by reason of the whole (or
substantially the whole) of the Premises being unfit for occupation or use or
inaccessible and the Landlord has either:

 

(a)                       not commenced the relevant works to be carried out
pursuant to clause 10.2 within the period of two years from the date of damage
or destruction; or

 

(b)                       not substantially completed the relevant works
required to be carried out pursuant to clause 10.2, by the end of the period of
five years from the date of damage or destruction.

 

10.5.2                                          If this clause 10.5 applies the
Landlord or the Tenant may terminate this Lease by giving to the other written
notice such notice not to be served until either:

 

(a)                       if clause 10.5.1(a) applies and the Landlord has not
then commenced the relevant works, the date which is two years from the date of
damage or destruction; or

 

(b)                       if clause 10.5.1(b) applies and the Landlord has not
then completed the relevant works required to be carried out pursuant to clause
10.2, the date which is five years from the date of damage or destruction.

 

10.5.3                                          Termination of this Lease
pursuant to clause 10.5 will be without prejudice to any right of any party to
this Lease against another for any antecedent breach of its obligations under
this Lease.

 

10.6                                 Termination following damage by an Excluded
Risk

 

10.6.1                                          This clause 10.6 applies if the
Rent is suspended pursuant to clause 10.4.1 following damage or destruction of
the whole or substantially the whole by an Excluded Risk.

 

20

--------------------------------------------------------------------------------


 

10.6.2                                          If this clause 10.6 applies the
Landlord may give written notice to the Tenant at any time within 12 months
following the date of the damage or destruction stating either that the Landlord
intends to repair and reinstate the Premises or that the Landlord does not
intend to repair and reinstate the Premises.

 

10.6.3                                          If the Landlord gives notice
pursuant to clause 10.6.2 that the Landlord intends to repair and reinstate the
Premises then subject to the Landlord being able to obtain any necessary
consents and to the necessary labour and materials being and remaining available
the Landlord shall repair and reinstate the Premises (other than any part which
the Landlord was not obliged to insure) or build reasonably comparable premises
as soon as reasonably practicable.

 

10.6.4                                          If the Landlord gives notice
pursuant to clause 10.6.2 that the Landlord does not intend to repair and
reinstate the Premises then (subject to clause 10.6.6) this Lease shall
determine with effect from the date such notice is given.

 

10.6.5                                          If the Landlord fails to give
any notice pursuant to clause 10.6.2 then the Landlord or the Tenant may
terminate this Lease immediately by giving written notice to the other.

 

10.6.6                                          This Lease will not determine
pursuant to clause 10.6.4 if, on what would have been the date of termination
pursuant to clause 10.6.4, the relevant damage or destruction has been
substantially repaired.

 

10.6.7                                          Rights under this clause 10.6
are in addition to rights under clause 10.5.

 

10.6.8                                          Termination of this Lease
pursuant to clause 10.6 will be without prejudice to any right of any party to
this Lease against any other for any antecedent breach of its obligations under
this Lease.

 

10.7                                 Insurance money

 

All insurance money payable will belong to the Landlord.

 

11.                     SERVICE CHARGE

 

11.1                                 Definitions

 

The following definitions apply in clause 11.

 

“Certificate”

 

means a statement certified by the Landlord or the Landlord’s Surveyor or its
accountant, which shows:

 

(a)                   the Service Charge Estimate;

 

(b)                   the Landlord’s Expenses;

 

(c)                    the Service Charge; and

 

(d)                   the Service Charge Balance,

 

for the relevant Service Charge Year;

 

“Landlord’s Expenses”

 

means the reasonable and proper costs (including any VAT charged on such costs
to the extent that the Landlord is not able to obtain a credit for such VAT from
HM

 

21

--------------------------------------------------------------------------------


 

Revenue & Customs) incurred or provided for by or on behalf of the Landlord in
connection with all or any of the following items:

 

(a)                   the Services;

 

(b)                   cleaning, maintaining, carpeting and re-carpeting,
decorating, lighting, treating, repairing, rebuilding and replacing and
otherwise keeping in good and substantial repair the Retained Parts;

 

(c)                    providing, operating, inspecting, maintaining, repairing
and replacing Service Media at the Building (other than Service Media which form
part of the Premises or any Lettable Unit or which do not belong to the
Landlord);

 

(d)                   removing any obstruction on the Retained Parts;

 

(e)                    providing, operating, inspecting, insuring and
maintaining, repairing and replacing any equipment, plant and machinery and
other materials, which are used in providing the matters listed in this
definition;

 

(f)                     fuel and Utilities used on the Retained Parts or in
providing the matters listed in this definition and that part of the Landlord’s
Energy Management Costs which the Landlord reasonably attributes (or reasonably
anticipates attributing) to the Retained Parts and to the provision of those
matters;

 

(g)                    maintenance and other contracts entered into for the
provision of the matters listed in this definition;

 

(h)                   providing, maintaining and, when reasonably necessary,
renewing signs at the Building;

 

(i)                       operating service yard areas for occupiers of the
Building and their visitors;

 

(j)                      providing and replacing refuse containers for occupiers
of the Building and arranging for the collection of refuse;

 

(k)                   providing, maintaining and replacing furniture and
fittings for use on the Retained Parts;

 

(l)                       providing, maintaining and, when reasonably necessary,
replacing or altering such security systems for the benefit of the whole (or
substantially the whole) of the Building, which the Landlord (in the interests
of good estate management) reasonably considers appropriate and which may
include the provision of alarms, closed-circuit television, barriers and other
equipment, and security guards and patrols (whether employed by the Landlord or
engaged as contractors);

 

(m)               providing fire detection, prevention and fighting equipment,
and any signs, notices or equipment required by the fire authority for the
Retained Parts and maintaining, repairing and, when necessary, replacing such
items and providing such items as are required or recommended following any fire
risk assessment at the Building;

 

(n)                   providing a reception or security desk in the entrance
hall of the Building and staffing it;

 

(o)                   employing or arranging for the employment (and the
termination of employment) of staff in connection with the provision of the
matters listed in this definition, including the costs of insurance, staff
training, pension and welfare contributions and the provision of clothing, tools
and equipment and the provision of accommodation and a notional rent for that
accommodation

 

22

--------------------------------------------------------------------------------


 

reasonably determined by the Landlord incurred in connection with such
employment;

 

(p)                   all present and future rates, taxes, duties and
assessments of whatever nature charged on, or payable in respect of, the
Retained Parts or in respect of the Building as a whole;

 

(q)                   complying with any legislation relating to the Retained
Parts or the Building as a whole;

 

(r)                      complying with or, where the Landlord reasonably
considers it appropriate i, contesting the requirements or proposals of the
local or any other competent authority in respect of the Retained Parts or of
the Building as a whole;

 

(s)                     complying with the matters referred to in clause 6.1
insofar as they relate to the Retained Parts or the Building as a whole;

 

(t)                      abating any nuisance to the Building;

 

(u)                   leasing any item used in providing the matters listed in
this definition;

 

(v)                   commitment fees, interest and any other cost of borrowing
money, where necessary, to finance the matters listed in this definition;

 

(w)                 obtaining any professional advice which may from time to
time reasonably be required in relation to the management of the Building or the
provision of the matters listed in this definition;

 

(x)                   the fees of managing agents retained by the Landlord for
the management of the Building, the provision of the matters listed in this
definition and the collection of service charges (including the Service Charge
Estimate and the Service Charge Balance) due from the Tenant and the other
occupiers of the Building (or where any of those tasks is carried out by the
Landlord a reasonable charge of the Landlord for that task), but not any such
costs arising by reason of those rents or service charges being in arrears;

 

(y)                   preparing (and auditing) the Certificate (whether by the
Landlord or the Landlord’s Surveyor or its accountants); and

 

(z)                    any other works, services, amenities or facilities which
the Landlord from time to time reasonably considers desirable for the purpose of
maintaining, improving or modernising the Building or any services, amenities or
facilities at or for the Building and which are (or may be) for the general
benefit of all, or substantially all, of the occupiers of the Building and are
in accordance with the principles of good estate management,

 

but excluding:

 

(a)                   any cost which the Landlord recovers under any other
clause, or from any insurance taken out by the Landlord, where the Tenant is
obliged to refund the Landlord the whole or any part of the premium;

 

(b)                   costs incurred in relation to the marketing or letting of
empty premises within the Building or the renewal of a letting or rent
collection or rent review for any letting in the Building;

 

(c)                    costs of administering applications for consent to
assign, sublet or alter by tenants or occupiers of the Building but not the
Tenant;

 

23

--------------------------------------------------------------------------------


 

(d)                   costs for which the Tenant or any other tenant or occupier
is wholly responsible under the terms of their lease (or other arrangements by
which they use or occupy premises within the Building);

 

(e)                    costs incurred by the Landlord in the enforcement of any
covenant or obligation for which the Tenant or any other tenant or occupier is
individually responsible under the terms of their lease (or other arrangements
by which they use or occupy premises within the Building);

 

(f)                     costs recovered under the Landlord’s insurance of the
Building provided that any excess payable in respect of any claim shall be
payable in accordance with clause 10.3.7;

 

(g)                    any costs incurred by the Landlord in reinstating damage
or destruction as a result of an Excluded Risk (but without prejudice to the
Landlord’s rights against the Tenant in the event that such damage or
destruction is a result of an act or omission of the Tenant);

 

“Services”

 

means:

 

(a)                   cleaning, maintaining, decorating, treating and repairing
the Retained Parts;

 

(b)                   lighting the Retained Parts;

 

(c)                    cleaning the outside of the windows of the Building;

 

(d)                   heating and providing air-conditioning for the internal
areas of the Retained Parts between such hours and at such times of the year as
the Landlord in its discretion, considers appropriate;

 

(e)                    furnishing and carpeting the internal areas of the
Retained Parts;

 

(f)                     providing hot and cold water, towels and other supplies
in the lavatories on the Retained Parts; and

 

(g)                    providing and replacing refuse containers for occupiers
of the Building and arranging for the collection of refuse.

 

11.2                                 Landlord’s obligations

 

11.2.1                                          The Landlord shall provide the
Services and incur the Landlord’s Expenses in accordance with the principles of
good estate management and to a standard commensurate with a high class City of
London office building and the Landlord shall have due regard to the RICS
Service Charges in Commercial Property Code applicable from time to time (or an
equivalent replacement code).

 

11.2.2                                          The Landlord will have no
liability for any failure or interruption of any Service:

 

(a)                       during the proper inspection, maintenance, repair or
replacement of any relevant Service Media or equipment;

 

(b)                       resulting from a shortage of fuel, water, materials or
labour;

 

(c)                        resulting from a breakdown of any equipment used in
connection with the provision of the Services,

 

or for any other reason beyond the reasonable control of the Landlord.

 

11.2.3                                          In the circumstances mentioned
in clauses 11.2.2(a), 11.2.2(b) and 11.2.2(c) the Landlord shall use reasonable
endeavours to cause as little interruption as reasonably

 

24

--------------------------------------------------------------------------------


 

practicable and restore the relevant Service as soon as is reasonably
practicable and consult with the Tenant on any steps likely to impact on the
Tenant’s use and occupation of the Premises.

 

11.2.4                                          The Landlord shall produce the
Certificate to the Tenant as soon as practicable after the end of the Service
Charge Year.

 

11.2.5                                          The Landlord shall, but at the
cost of the Tenant, allow the Tenant to inspect any invoices and receipts for
the Services as long as the Tenant has given the Landlord reasonable written
notice.

 

11.3                                 Obligations in respect of defects

 

11.3.1                                          The following definitions apply
in this clause 11.3:

 

“Defect”

 

means a defect in the works of the original construction of the Building
attributable to faulty design or faulty workmanship and/or faulty materials
(excluding any snagging matters identified at or about the date of practical
completion);

 

“Defects Policy”

 

means an insurance policy in respect of Defects, if placed, pursuant to the
agreement for lease dated           20th May                                2016
and made between (1) Mitsubishi Estate London Limited, (2) CRA International UK
Limited and (3) CRA International, Inc.;

 

11.3.2                                          This clause 11.3 applies if and
to the extent that in the period of 12 years from and including 22 April 2016
any Defect in the original construction of the Building would result in the
Tenant meeting costs incurred by the Landlord through the payment of Service
Charge.

 

11.3.3                                          Neither the Landlord nor the
Tenant shall do or permit anything to be done that would invalidate the Defects
Policy

 

11.3.4                                          If this clause 11.3 applies, the
Landlord covenants with the Tenant to either:

 

(a)                       (if a Defects Policy is placed, is still extant and
extends to the relevant Defect) make and thereafter promptly progress a claim
under the Defects Policy in respect of a Defect; or

 

(b)                       (unless clause 11.3.3(a) applies or to the extent that
any claim under the Defects Policy is unsuccessful) use reasonable endeavours to
enforce the terms of any relevant third party against whom the Landlord has the
benefit of a collateral warranty or other contractual or tortious remedy in
respect of a Defect,

 

and, subject to clauses 11.3.4 and 11.3.5, the Landlord shall in respect of any
sums recovered pursuant to this clause, account to the Service Charge and/or use
the sums recovered in rectifying the relevant Defect (as applicable) but:

 

(c)                        the Landlord shall not be obliged to seek to recover
sums from third parties where or to the extent that the Defect in question is
due to any act or omission of the Tenant;

 

(d)                       the Landlord shall not be obliged to institute
proceedings or to appeal or take any further proceedings against any third party
unless it is advised by leading counsel experienced in the field of building
litigation and construction disputes that there is

 

25

--------------------------------------------------------------------------------


 

at least an even prospect of success and recovery in such proceedings and the
Landlord shall seek such advice where it is reasonable and proper to do so; and

 

(e)                        the Landlord shall be entitled to settle or
compromise any claim if, in its reasonable opinion, it is appropriate to do so
in the circumstances.

 

11.3.5                                          Until the Landlord recovers (in
whole or part) the cost of making good any Defect either under the Defects
Policy or from any third party (as applicable) then the Landlord shall be
entitled to recover the amount so expended as Service Charge (and such costs
shall be Landlord’s Expenses).

 

11.3.6                                          The Landlord shall be entitled
to:

 

(a)                       recover all costs reasonably and properly incurred in
discharging its obligations in this clause (including any excess under the
Defects Policy) under the Service Charge (and such costs shall be Landlord’s
Expenses); and/or

 

(b)                       retain from any amounts recovered all expenditure
reasonably and properly incurred in discharging its obligations in this clause.

 

11.4                                 Tenant’s obligations

 

11.4.1                                          The Tenant shall pay the Service
Charge Estimate, and any VAT on it and the Service Charge Balance, and any VAT
on it as provided in clause 7.

 

11.4.2                                          If the date of this deed does
not coincide with the beginning of a Service Charge Year, the Service Charge due
from the Tenant for the part of that Service Charge Year which is within the
Term will be reduced by the proportion which the part of that Service Charge
Year which is before the beginning of the Term bears to one year, and the
Service Charge Estimate for that part of that Service Charge Year will be
adjusted accordingly.

 

11.4.3                                          If the end of the Term does not
coincide with the end of a Service Charge Year, the Service Charge due from the
Tenant for the part of that Service Charge Year which is within the Term will be
reduced by the proportion which the part of that Service Charge Year which is
after the end of the Term bears to one year.

 

11.4.4                                          The end of the Term shall not
prejudice the Landlord’s entitlement to demand nor the Tenant’s liability to pay
the Service Charge Balance for the Service Charge Year then current, apportioned
in accordance with clause 11.4.3.

 

11.5                                 Estimating and revising the Service Charge

 

11.5.1                                          The Landlord shall give the
Tenant a statement of the Service Charge Estimate for each Service Charge Year.
Until the statement has been given, the Service Charge Estimate shall be payable
at the rate of the Service Charge Estimate for the previous Service Charge Year.
Once the statement has been given, the remaining instalments of the Service
Charge Estimate and any VAT on them will be adjusted so as to provide for
payment of the whole Service Charge Estimate for that Service Charge Year to be
paid during that year.

 

11.5.2                                          If, during a Service Charge
Year, the Landlord reasonably expects the cost of the Services to increase
materially above its previous estimate of the cost of the Services for that
Service Charge Year, the Landlord may revise its estimate of those costs and the
Service Charge Estimate will be based on that revised estimate and the remaining
instalments of the Service Charge Estimate adjusted so that the revised Service
Charge

 

26

--------------------------------------------------------------------------------


 

Estimate will have been paid by the end of that Service Charge Year. The
Landlord may revise the Service Charge Estimate more than once in a Service
Charge Year.

 

11.6                                 General provisions

 

11.6.1                                          In the absence of manifest
error, the Certificate will be conclusive as to the amount of the Service
Charge.

 

11.6.2                                          The Landlord shall notify the
Tenant in writing of any change in the date of the beginning of the Service
Charge Year.

 

11.6.3                                          If the Service Charge for any
Service Charge Year is less than the Service Charge Estimate (as and if
revised), the balance will be credited against the instalments of the Service
Charge Estimate due from the Tenant in the following Service Charge Year, or, at
the end of the Term, set-off against any sums due from the Tenant to the
Landlord with any balance being repaid to the Tenant.

 

11.6.4                                          The Landlord’s Expenses for the
Service Charge Year in which the beginning of the Term falls may include costs
incurred or provided by or on behalf of the Landlord before the beginning of the
Term so far as they relate to Services which are to be provided during the Term.
The Landlord’s Expenses in any Service Charge Year may include provision for
Landlord’s Expenses that will be payable by the Landlord after the end of the
Term so far as such provision is reasonable and the relevant Services are
provided during the Term.

 

12.                     STATE AND CONDITION OF THE PREMISES

 

12.1                                 Repair

 

12.1.1                                          The Tenant shall repair the
Premises and keep them in good and substantial repair and condition and shall
keep all plant and machinery within or forming part of the Premises in good
condition and working order.

 

12.1.2                                          The Tenant shall replace any
fixtures, fittings, plant or machinery (other than tenant’s fixtures and
fittings) within or forming part of the Premises which are in need of
replacement with new articles of similar kind and quality.

 

12.1.3                                          The Tenant shall regularly clean
the inside of the windows at the Premises.

 

12.1.4                                          The Tenant shall not be liable
under clause 12.1 to the extent that the Landlord is obliged to carry out the
relevant repair works under clause 10.2 or to the extent that the Landlord is
prevented from carrying them out by reason of the matters referred to in clause
10.2.2 or in respect of damage or destruction as a result of an Excluded Risk.

 

12.2                                 Redecoration

 

The Tenant shall redecorate the inside of the Premises every five years and also
in the last six months of the Term. All redecoration is to be carried out in
colours and materials approved by the Landlord (except for internal redecoration
carried out before the last six months of the Term) such approval not to be
unreasonably withheld or delayed and to the reasonable satisfaction of the
Landlord.

 

12.3                                 Alterations

 

12.3.1                                          The Tenant shall not make any
alterations or additions to the Premises or pursuant to the relevant rights
granted to it in clause 4.1 except as permitted by clause 12.3.

 

27

--------------------------------------------------------------------------------


 

12.3.2                                          Subject to clauses 12.3.3 and
12.3.4, the Tenant may make alterations which are both internal and
non-structural and which will not adversely affect any of the Service Media
and/or the performance or life-cycle of any mechanical or electrical services or
any other plant and/or equipment in the Building and/or the sound or fire
integrity of the Building or the Premises without the consent of the Landlord.

 

12.3.3                                          The Tenant shall not carry out
any alterations which would adversely affect any of the Service Media and/or the
performance or life-cycle of any mechanical or electrical services or any other
plant and/or equipment in the Building and/or the sound or fire integrity of the
Building or the Premises without the consent of the Landlord, such consent not
to be unreasonably withheld or delayed.

 

12.3.4                                          The Tenant shall not carry out
any alterations or additions to the Premises which in the Landlord’s reasonable
opinion materially adversely affect the energy efficiency or the Asset Rating or
(where applicable) the Operational Rating or the BREEAM Rating of the Premises
or the Building without the prior written consent of the Landlord provided
always that before giving consent under this clause 12.3.4 the Landlord may
require the submission by the Tenant to the Landlord of sufficient information
to enable the Landlord to assess the impact of the proposed alterations or
additions to the Premises on the energy efficiency or the Asset Rating or (where
applicable) the Operational Rating or the BREEAM Rating of the Premises or the
Building.

 

12.3.5                                          In respect of any alterations
that the Tenant may carry out under this Lease, the Tenant shall:

 

(a)                       comply in all respects with the tenant handbook
current as at the date hereof subject to such reasonable amendment as has been
made on the date when such alterations or additions to the Premises are carried
out;

 

(b)                       carry out the works in a good and workmanlike manner
with good quality materials; and

 

(c)                        provide the Landlord with as-built drawings and any
information reasonably required by the Landlord in relation to such works within
30 Business Days of request from the Landlord.

 

12.3.6                                          Unless and to the extent
otherwise required by the Landlord, the Tenant shall, at the end of the Term,
remove any and all alterations and additions made to the Premises whether made
during the Term or before the Term pursuant to an agreement for lease made
between the Landlord and the Tenant and dated       
20th May                        2016 or pursuant to a tenancy at will letter
between the Landlord, the Tenant and the Guarantor and dated       13th
May                         2016   shall reinstate the Premises and make good
any damage caused by that removal to the reasonable satisfaction of the
Landlord.

 

12.4                                 Codes of practice

 

The Tenant shall ensure that all works carried out at the Premises by or on
behalf of the Tenant are carried out in accordance with all relevant codes of
practice applicable to those works and issued by a statutory or professional
body.

 

12.5                                 Signs and re-letting notices

 

12.5.1                                          The Tenant shall:

 

28

--------------------------------------------------------------------------------


 

(a)                       other than in accordance with the rights granted to
the Tenant pursuant to the provision of clause 4, not place, affix or display
any sign, advertisement, notice, poster or other notification whatsoever on the
outside of the Premises;

 

(b)                       not place in the interior of the Premises so as to be
visible from the outside any sign, advertisement, notice, poster or other
notification;

 

(c)                        other than in accordance with the rights granted to
the Tenant pursuant to the provision of clause 4, not install any sign in the
lift lobby of the Building immediately outside of the Premises without the
consent of the Landlord (not to be unreasonably withheld or delayed);

 

(d)                       keep any sign erected by the Tenant under this clause
12.5.1 or clause 4.1.10 in good repair and decoration;

 

(e)                        at the end of the Term to remove any such sign,
advertisement, notice, poster or other notification and make good any damage
caused to the Landlord’s satisfaction; and

 

(f)                         not stand, hang or display any goods, materials or
things outside the Premises for display or sale or for any other purpose.

 

12.5.2                                          The Tenant shall permit the
Landlord to place a sign on the Premises at any time advertising the sale of the
Landlord’s interest (or any superior interest) in the Premises and during the
last six months of the Term for the re-letting of the Premises but provided that
the Landlord shall not unreasonably obstruct any window at the Premises.

 

12.6                                 Yield up

 

At the end of the Term the Tenant shall yield up the Premises with vacant
possession decorated and repaired in accordance with and in the condition
required by this Lease.

 

13.                     USE OF THE PREMISES

 

13.1                                 The Permitted Use

 

The Tenant shall not use the Premises except for the Permitted Use.

 

13.2                                 Obstructions

 

The Tenant shall not display any goods for sale outside the Premises, leave
anything outside the Premises, or obstruct the Retained Parts or any other
pavement, footpath or roadway adjoining or serving the Premises other than
whilst temporarily unloading goods for delivery to the Premises in accordance
with the tenant’s handbook current as at the date hereof subject to such
reasonable amendment as has been made at the time.

 

13.3                                 Restrictions on use

 

13.3.1                                          The Tenant shall ensure that
noise and/or odours and/or noxious fumes and/or grease arising from the use and
occupation of the Premises are contained within the Premises and the Tenant
shall ensure that appropriate acoustic insulation and other prevention measures
are installed to the reasonable satisfaction of the Landlord;

 

13.3.2                                          The Tenant shall not:

 

(a)                       do anything on the Premises which is illegal or
immoral or which would cause a nuisance or any damage or disturbance to the
Landlord or any of the other

 

29

--------------------------------------------------------------------------------


 

occupiers of the Building or any owner or occupier of any other property
adjoining or near the Premises;

 

(b)                       carry out any acts at the Premises which are noisy,
noxious, dangerous or offensive or store dangerous or inflammable materials at
the Premises provided that the use of products normally used for office purposes
in normal quantities shall not be prohibited by this obligation;

 

(c)                        allow waste to accumulate at the Premises nor allow
any material which is deleterious, polluting or dangerous (to persons or
property) to enter any Service Media or any adjoining property; nor

 

(d)                       overload or obstruct any Service Media which serve the
Premises.

 

13.4                                 Use of machinery

 

The Tenant shall not use any machinery on the Premises in a manner which causes
or may cause:

 

13.4.1                                          any damage to the fabric of the
Building or any strain on the structure of the Building beyond that which it is
designed to bear; or

 

13.4.2                                          any undue noise, vibration or
other inconvenience to the Landlord or any superior landlord or other occupiers
of the Building or of any adjoining property.

 

13.5                                 Fire and security precautions

 

The Tenant shall comply with the requirements and recommendations of the fire
authority and with any reasonable requirements of the Landlord relating to fire
prevention and the provision of fire-fighting equipment at the Premises and the
reasonable requirements of the Landlord in relation to the security of the
Building and of the Premises while they are vacant.

 

13.6                                 Exclusion of warranty

 

The Landlord does not warrant or represent that the Premises may be used for the
Permitted Use or for any other purpose.

 

14.                     DEALINGS

 

14.1                                 General restrictions

 

The Tenant shall not part with or share nor agree to part with or share
possession of the whole or part of the Premises or this Lease, nor allow any
other person to occupy the whole or any part of the Premises, except as
permitted by the remainder of this clause 14.

 

14.2                                 Assignments

 

14.2.1                                          The Tenant shall not assign or
agree to assign any part (as opposed to the whole) of this Lease. The Tenant
shall not assign the whole of this Lease without the consent of the Landlord,
such consent not to be unreasonably withheld or delayed.

 

30

--------------------------------------------------------------------------------


 

14.2.2                                          The Landlord and the Tenant
agree that, for the purposes of section 19(1A) of the Landlord and Tenant Act
1927 the Landlord may refuse its consent to an assignment in any of the
following circumstances:

 

(a)                       if, in the reasonable opinion of the Landlord, the
financial standing of the assignee is not sufficient to pay the Rent and other
sums due under this Lease and to comply with the tenant covenants of this Lease.
For these purposes the “financial standing of the assignee” means the financial
standing of the assignee:

 

(i)                           taking into account the financial standing of any
guarantor who will enter into a guarantee of the assignee’s obligations pursuant
to clause 14.2.3(c) and (but subject to clause 14.2.2(a)(ii)) the provision of
any other security for the performance of the assignee’s obligations and the
terms upon which such security is to be held; but

 

(ii)                        ignoring any authorised guarantee and sub-guarantee
which may be entered into pursuant to clauses 14.2.3(a) and 14.2.3(b) (and any
sub-guarantee of such authorised guarantee agreement which may have already been
entered into);

 

(b)                       if the Tenant has not paid all the Rent due and other
sums due and demanded under this Lease;

 

(c)                        if the assignee is in the same Group as the assignor;
or

 

(d)                       if the assignee (being a company) is not incorporated
within the United Kingdom, unless the person who is to be its guarantor pursuant
to clause 14.2.3(c) (being a company) is incorporated within the United Kingdom
or the assignee (being a company) is incorporated within a jurisdiction in which
any judgement obtained in the United Kingdom is enforceable..

 

14.2.3                                          The Landlord and the Tenant
agree that, for the purposes of section 19(1A) of the Landlord and Tenant Act
1927 the Landlord may give its consent to an assignment subject to any of the
following conditions:

 

(a)                       that, if reasonably required by the Landlord, the
Tenant enter into an authorised guarantee agreement no later than the date of
the instrument of the assignment, and that agreement is:

 

(i)                           to take effect immediately following completion of
the instrument of the assignment;

 

(ii)                        to be by deed;

 

(iii)                     to provide for a guarantee of the performance of all
the tenant covenants of this Lease by the assignee from the date of the
instrument of the assignment until the assignee is released by virtue of the
Landlord and Tenant (Covenants) Act 1995;

 

(iv)                    to provide for all the matters permitted by section
16(5) of that Act and is otherwise in accordance with section 16 of that Act;
and

 

(v)                       to include such further provisions as the Landlord
reasonably requires;

 

(b)                       that, if reasonably required by the Landlord, any
person who has guaranteed the obligations of the Tenant under this Lease
(otherwise than by way of an authorised guarantee agreement) and whose guarantee
is subsisting immediately before completion of the instrument of the assignment
enter into a sub-guarantee of the

 

31

--------------------------------------------------------------------------------


 

obligations of the Tenant contained in an authorised guarantee agreement entered
into pursuant to clause 14.2.3(a), and that sub-guarantee is:

 

(i)                           to take effect immediately following completion of
the instrument of the assignment;

 

(ii)                        to be by deed;

 

(iii)                     to provide for the sub-guarantor to enter into a new
lease (whether as guarantor or as tenant) if the liability of the assignee is
disclaimed;

 

(iv)                    to include such further provisions as the Landlord
reasonably requires; and

 

(v)                       to be entered into notwithstanding that that person
may have already entered into such a sub-guarantee (or may have purported to
have done so);

 

(c)                        that, if reasonably required by the Landlord, the
assignee procures a guarantor or guarantors (not being the Tenant pursuant to
the condition referred to in clause 14.2.3(a)) acceptable to the Landlord
(acting reasonably), to enter into a full guarantee and indemnity of the
assignee’s obligations under this Lease, and that guarantee and indemnity is:

 

(i)                           to take effect immediately following completion of
the instrument of the assignment;

 

(ii)                        to be by deed;

 

(iii)                     to provide for the guarantor to take a new lease (as
tenant) if this Lease is forfeited or if the liability of the assignee is
disclaimed;

 

(iv)                    to include such further provisions the Landlord
reasonably requires; and

 

(v)                       to be in addition to any authorised guarantee
agreement entered into pursuant to clause 14.2.3(a) and sub-guarantee entered
into pursuant to clause 14.2.3(b) or which may have already been entered into);
and

 

(d)                       that if at any time before the assignment any of the
circumstance set out in clause 14.2.2 exist, the Landlord may revoke its consent
to the assignment by notice to the Tenant.

 

14.2.4                                          Clauses 14.2.2 and 14.2.3 do not
limit the right of the Landlord to refuse consent to an assignment on any other
reasonable ground or to impose any other reasonable condition to its consent.

 

14.3                                 Underlettings

 

14.3.1                                          The Tenant shall not underlet or
agree to underlet any part of the Premises (as opposed to the whole).

 

14.3.2                                          The Tenant shall not underlet
the whole of the Premises, except in accordance with the remainder of clause
14.3 and with clauses 14.4 and 14.5 and then only with the consent of the
Landlord, such consent not to be unreasonably withheld or delayed.

 

14.3.3                                          The Tenant shall not underlet
the Premises without first obtaining from the undertenant a covenant by the
undertenant with the Landlord to comply with the terms of this Lease on the part
of the tenant (in the case of an underletting of a Permitted Part so far as they
apply to that Permitted Part), other than as to the payment of any Rent or other
sums reserved as rent by this Lease, and to comply with the obligations on the
undertenant in the underlease (and any document which is supplemental or
collateral to the underlease)

 

32

--------------------------------------------------------------------------------


 

throughout the term of the underlease or until the undertenant is released by
virtue of the Landlord and Tenant (Covenants) Act 1995, if sooner.

 

14.3.4                                          Any underlease shall be granted
at the then full open market rental value of the Premises (but this will not
prevent an underlease providing for a rent-free period of a length as is then
usual in the open market in respect of such a letting), and without a fine or
premium and with the underlease rent payable not more than one quarter in
advance.

 

14.3.5                                          The Tenant shall not grant an
underlease unless:

 

(a)                       before the earlier of the undertenant entering into
the underlease and the undertenant becoming contractually bound to do so, the
Tenant has served a notice on the undertenant and the undertenant (or a person
duly authorised by the undertenant) has made a statutory declaration, such
notice and statutory declaration to relate to the tenancy to be created by the
underlease and to comply with section 38A of the Landlord and Tenant Act 1954
and the relevant schedules of the Regulatory Reform (Business Tenancies)
(England and Wales) Order 2003; and

 

(b)                       the Tenant has supplied the Landlord with a certified
copy of the notice and statutory declaration referred to in clause 14.3.5(a).

 

14.3.6                                          The Tenant shall not grant any
underlease for a term which will expire by effluxion of time later than three
clear days before the date the contractual term granted by this deed will expire
by effluxion of time.

 

14.3.7                                          The Tenant shall not enter into
any collateral deed nor give any side letter varying or relieving the
undertenant from any terms required by clause 14.3 or clause 14.4 to be
contained in the underlease.

 

14.4                                 Terms to be contained in any underlease

 

Any underlease shall contain the following terms:

 

14.4.1                                          if the term of the underlease is
for more than five years, a provision for the review of the rent in the same
terms as the review of the Rent in this Lease and not less frequently than on
five yearly intervals (but, for the avoidance of doubt, not necessarily on the
same dates as the review of the Rent in this Lease);

 

14.4.2                                          an obligation on the undertenant
not to deal with or dispose of its interest in the underlease (including by way
of declaration of trust) or part with or share possession of the whole or part
of that interest or permit any other person to occupy the Premises except by way
of an assignment or charge of the whole of its interest in the Premises, which
may only be made with the Landlord’s consent, such consent not to be
unreasonably withheld or delayed, or as permitted by clause 14.8 (so that the
sharing of occupation by the undertenant with a group company of the undertenant
shall not require the Landlord’s consent provided that such sharing is on the
same basis as set out in clause 14.8);

 

14.4.3                                          agreements between the Tenant
and the undertenant in the same terms as clauses 14.2.2 and 14.2.3 and a further
agreement between the Tenant and the undertenant expressed to be for the
purposes of section 19(1A) of the Landlord and Tenant Act 1927 that the Tenant
may give its consent to an assignment of the underlease subject to a condition
that the assignee of the underlease enters into a covenant with the

 

33

--------------------------------------------------------------------------------


 

Landlord with effect from the date of the instrument of the assignment of the
underlease in the terms of the covenant required by clause 14.3.3;

 

14.4.4                                          a statement in the terms of
clause 14.2.4;

 

14.4.5                                          if this Lease requires the
consent or approval of the Landlord for any matter and that matter is permitted
by the underlease, a provision requiring the consent or approval of the Landlord
for that matter;

 

14.4.6                                          if this Lease requires the
consent or approval of the Landlord, such consent not to be unreasonably
withheld or delayed for any matter and that matter is permitted by the
underlease, a provision requiring the consent or approval of the Landlord for
that matter, such consent not to be unreasonably withheld or delayed; and

 

14.4.7                                          a statement by the Tenant and
the undertenant referring to the notice and statutory declaration mentioned in
clause 14.3.5, and where the statutory declaration was made by a person other
than the undertenant, a statement by the undertenant confirming that such person
was duly authorised by the undertenant to make the statutory declaration and an
agreement between the Tenant and the undertenant that the provisions of sections
24 to 28 of the Landlord and Tenant Act 1954 shall be excluded in relation to
the tenancy created by the underlease,

 

and shall otherwise be on terms consistent with this Lease.

 

14.5                                 Further provisions relating to underleases

 

14.5.1                                          The Tenant shall procure that
the rent in any underlease is reviewed in accordance with the underlease and
shall not agree the level of any reviewed rent with an undertenant without the
consent of the Landlord, such consent not to be unreasonably withheld or
delayed.

 

14.5.2                                          The Tenant shall enforce the
obligations of the undertenant in any underlease and exercise its rights under
the agreements made between it and the undertenant for the purposes of section
19(1A) of the Landlord and Tenant Act 1927.

 

14.5.3                                          The Tenant shall not vary the
terms of any underlease without the consent of the Landlord.

 

14.6                                 Charging

 

The Tenant shall not charge or agree to charge any part of the Premises (as
opposed to the whole) and shall not charge or agree to charge the whole of the
Premises without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed but no consent shall be required in relation to
any charge over the whole of the Premises in favour of a bona fide third party
bank or other financial institution created by a debenture over the whole or
substantially the whole of the Tenant’s assets.

 

14.7                                 Declarations of trust

 

The Tenant shall not make any declaration of trust of the whole or any part of
its interest in the Premises or this Lease.

 

34

--------------------------------------------------------------------------------


 

14.8                                 Group sharing of occupation

 

Nothing in clause 14 will prevent the Tenant or any permitted undertenant from
sharing occupation of the Premises with another member of the same Group if and
so long as that other member remains a member of that Group and no relationship
of landlord and tenant subsists between the Tenant or permitted undertenant and
that other member. The Tenant shall keep the Landlord informed of the identity
of all occupiers and of the basis of their occupation of the Premises.

 

14.9                                 Notification of dealings

 

Within 10 Business Days of any dealing with, or devolution of, the Premises or
this Lease or of any interest created out of them or it, the Tenant shall give
the Landlord written notice of that dealing or devolution together with a
certified copy of any document effecting or evidencing the dealing or devolution
(and a certified copy for any superior landlord) and shall pay the Landlord a
reasonable registration fee of not less than seventy five pounds (£75) and the
registration fee of any superior landlord.

 

14.10                          Registration at the Land Registry

 

14.10.1                                   If this Lease and/or the rights
granted or reserved by this Lease are or should be registered at the Land
Registry under the Land Registration Act 2002 then the Tenant shall:

 

(a)                       apply to register this Lease and any assignment or
other registrable disposition of this Lease at the Land Registry within 10
Business Days of the date of the grant of this Lease or the date of the
instrument of assignment or other disposition requiring registration (as the
case may be) and procure completion of that registration; and

 

(b)                       within five Business Days of the registration of the
grant, assignment, other registrable disposition of this Lease or notice against
the affected titles (as the case may be) deliver to the Landlord official copies
of the registered titles.

 

14.10.2                                   The Landlord shall not be liable to
the Tenant for the Tenant’s failure to register and/or to protect this Lease or
any rights granted by it.

 

15.                     LEGAL REQUIREMENTS AND REGULATIONS

 

15.1                                 Legislation and planning

 

The Tenant shall:

 

15.1.1                                          comply with all legislation
affecting the Premises, their use and occupation and the health and safety of
persons working at or visiting the Premises, whether the legislation requires
the owner, landlord, tenant or occupier to comply;

 

15.1.2                                          give the Landlord written notice
of any defect in the Premises which may make the Landlord liable to do, or not
to do, any act to comply with the duty of care imposed by the Defective Premises
Act 1972, and shall display any notices at the Premises needed to enable the
Landlord to comply with the Defective Premises Act 1972;

 

15.1.3                                          not apply for planning
permission without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed where the consent for the subject matter of the
application is not to be unreasonably withheld or delayed under this Lease;

 

35

--------------------------------------------------------------------------------


 

15.1.4                                          pay any charge imposed under
legislation relating to town and country planning in respect of the use of the
Premises, or any works carried out at the Premises by or on behalf of the Tenant
or any undertenant or occupier;

 

15.1.5                                          in relation to community
infrastructure levy (or any similar or replacement charge or levy):

 

(a)                       pay any community infrastructure levy (or any similar
or replacement charge or levy);

 

(b)                       serve a notice assuming liability (and provide a copy
of such notice to the Landlord) and not withdraw it (or carry out such
equivalent or similar steps as may be required or permitted in relation to any
similar or replacement charge or levy); and

 

(c)                        indemnify the Landlord against all liabilities
arising out of community infrastructure levy (or any similar or replacement
charge or levy),

 

in each case in respect or by reason of any works carried out at the Premises by
or on behalf of the Tenant or any undertenant or occupier; and

 

15.1.6                                          at the end of the Term pay the
Landlord a fair proportion of any compensation which the Tenant has received or
which is receivable by the Tenant because of any restriction placed on the use
of the Premises under any legislation.

 

15.2                                 Notices relating to the Premises

 

15.2.1                                          The Tenant shall give the
Landlord a copy of any notice received by the Tenant, relating to the Premises
or the Building or any occupier of them, or to the Landlord’s interest in them,
as soon as reasonably practicable after having received it and take any
reasonable and proper steps relating to the Tenant’s use and occupation of the
Premises which the Landlord may reasonably require in connection with such
notice pursuant to clause 15.1.

 

15.2.2                                          The Tenant shall not give any
notice or counter-notice under the Party Wall etc. Act 1996 without the consent
of the Landlord.

 

15.3                                 The Construction (Design and Management)
Regulations 2015

 

15.3.1                                          In this clause 15.3
“Regulations” means the Construction (Design and Management) Regulations 2015
and “File” means the Health and Safety file required by the Regulations for any
project (within the meaning of the Regulations) carried out by or on behalf of
the Tenant or any undertenant or other occupier of the Premises.

 

15.3.2                                          In respect of any works carried
out by or on behalf of the Tenant or any undertenant or other occupier of the
Premises (including any works of reinstatement which may be carried out after
the end of the Term) to which the Regulations apply:

 

(a)                       the Tenant shall comply in all respects with the
Regulations and procure that any person (other than the Landlord) who otherwise
has any duty under the Regulations, complies with the Regulations;

 

(b)                       the Tenant shall pay the Landlord on demand its
reasonable costs and expenses (and any VAT in relation to them) for providing
any information or documents which the Landlord may supply to any person in
connection with such works; and

 

(c)                        if and to the extent that the Landlord is a client
for the purposes of the Regulations, the Tenant shall agree with the Landlord in
writing (or the Tenant shall procure that the undertenant or other occupier of
the Premises (as the case may be) agrees with the Landlord in writing), for the
purpose of the Regulations, to be treated as

 

36

--------------------------------------------------------------------------------


 

the only client in relation to such works, and the Tenant shall not begin (or
shall procure that the undertenant or other occupier (as the case may be) does
not begin) to carry out such works until that agreement has been made.

 

15.3.3                                          The Tenant shall:

 

(a)                       compile, maintain and make the File available to the
Landlord for inspection at all times;

 

(b)                       on request provide copies of the whole or any part of
the File to the Landlord; and

 

(c)                        hand the File to the Landlord at the end of the Term.

 

15.3.4                                          The Tenant shall obtain all
copyright licences which are needed for the Tenant to comply lawfully with
clause 15.3.

 

15.3.5                                          The Tenant shall use all
reasonable endeavours to ensure that the copyright licences obtained by the
Tenant shall:

 

(a)                       be granted with full title guarantee;

 

(b)                       allow the Landlord and any superior landlord and
anyone deriving title through or under them to take further copies of the File
or any part of it;

 

(c)                        be obtained without cost to any such person;

 

(d)                       allow any such person to grant sub-licences on similar
terms; and

 

(e)                        be irrevocable.

 

15.4                                 Regulations

 

The Tenant shall comply with any regulations concerning the Retained Parts
reasonably made by the Landlord from time to time.

 

16.                     LANDLORD’S COVENANT FOR QUIET ENJOYMENT

 

The Landlord agrees with the Tenant that for so long as the Tenant complies with
the terms of this Lease the Tenant may hold and use the Premises during the Term
without any interruption (except as authorised by this Lease) by the Landlord or
by any person lawfully claiming through, under or in trust for the Landlord.

 

17.                     LIMIT ON LANDLORD’S LIABILITY

 

To the extent that the obligations on the Landlord contained or implied in this
Lease relate to any time after a person has parted with the whole of its
interest in the reversion immediately expectant on the end of the Term, they
shall not be binding on or enforceable against that person after that person has
parted with the whole of that interest (but without prejudice to any rights that
have accrued to the Tenant in respect of the period prior to such parting with
the reversion).

 

37

--------------------------------------------------------------------------------


 

18.                     FORFEITURE

 

18.1                                 Landlord’s right of re-entry

 

If any event set out in clause 18.2 occurs, the Landlord may forfeit this Lease
and re-enter the Premises (or any part of them in the name of the whole). The
Term will then end, but this will be without prejudice to any claim which the
Landlord may have against the Tenant or a Guarantor for any failure to comply
with the terms of this Lease.

 

18.2                                 Events giving rise to the Landlord’s right
of re-entry

 

18.2.1                                          The Rent or any other sum
payable under this Lease has not been paid five Business Days after it became
due, (in the case of the Rent, whether formally demanded or not).

 

18.2.2                                          The Tenant or any Guarantor has
failed to comply with any of the terms of this Lease.

 

18.2.3                                          The Tenant or any Guarantor who
is an individual (or if more than one individual then any one of them):

 

(a)                       is unable to pay, or has no reasonable prospect of
being able to pay, its debts within the meaning of section 268 of the Insolvency
Act 1986;

 

(b)                       is the subject of an application for an interim order
under the Insolvency Act 1986, or it enters into, or commences negotiations in
respect of, or calls or convenes any meeting for the approval of any
composition, compromise, moratorium, scheme or other similar arrangement with
its creditors or any of them, whether under the Insolvency Act 1986 or
otherwise;

 

(c)                        requests or suffers the appointment of a Law of
Property Act 1925, court appointed or other receiver or receiver and manager or
similar officer over or in relation to the whole or any part of its undertaking,
property, revenue or assets, or any person holding security over the whole or
any part of its undertaking, property, revenue or assets takes possession of all
or any part of them, or it requests that such a person does so;

 

(d)                       has an interim receiver of its property appointed, or
a bankruptcy order s made against it; or

 

(e)                        is, or becomes, subject to, or takes or has taken
against it or in relation to it or the whole or any part of its undertaking,
property, revenue or assets, any finding, step, process or proceeding in any
jurisdiction other than England and Wales which is equivalent, analogous,
corresponding or similar to any of the findings, steps, processes or proceedings
mentioned in clauses 18.2.3(a) to 18.2.3(d) and whether or not any such finding,
step, process or proceeding has been taken in England and Wales.

 

18.2.4                                          The Tenant or any Guarantor
which is a company (or if more than one company then any one of them):

 

(a)                       is unable to pay, or has no reasonable prospect of
being able to pay, its debts within the meaning of section 123 or sections 222
to 224 of the Insolvency Act 1986 (but disregarding references in those sections
to proving it to the court’s satisfaction);

 

(b)                       resolves or its directors resolve to enter into, or it
enters into, or it or its directors commence negotiations or make any
application to court in respect of, or call or convene any meeting for the
approval of any composition, compromise, moratorium (including a moratorium
statutorily obtained, whether as a precursor to

 

38

--------------------------------------------------------------------------------


 

a voluntary arrangement under the Insolvency Act 1986 or otherwise, or a
moratorium informally obtained), the appointment of a nominee, scheme or other
similar arrangement with its creditors or any of them, whether under the
Insolvency Act 1986, the Companies Act 2006 or otherwise;

 

(c)                        resolves, or its directors, or the holders of a
qualifying floating charge (as defined in Schedule B1 of the Insolvency Act
1986) resolve to appoint an administrator of it, , or an administration order is
made in respect of it, or a notice of appointment or a notice of intention to
appoint an administrator is issued, or any step under the Insolvency Act 1986 is
taken to appoint an administrator of it out of court, or it enters
administration;

 

(d)                       requests or suffers the appointment of a receiver
under the Law of Property Act 1925, court appointed, administrative receiver or
other receiver or receiver and manager, or similar officer over or in relation
to the whole or any part of its undertaking, property, revenue or assets, or any
person holding security over all or any part of its undertaking, property,
revenue or assets takes possession of all or any part of them or requests that
such a person does so;

 

(e)                        resolves or its directors resolve to wind it up,
whether as a voluntary liquidation or a compulsory liquidation, or its directors
or any third party take any step under the Insolvency Act 1986 to wind it up
voluntarily or to petition the court for a winding-up order, or a winding-up
petition is presented against it, or a provisional liquidator is appointed to
it, or it goes into liquidation within the meaning of section 247 of the
Insolvency Act 1986 (other than in the case of a solvent liquidation for the
purposes of restructuring or amalgamation);

 

(f)                         is dissolved, or is removed from the Register of
Companies, or ceases to exist (whether or not being capable of reinstatement or
reconstitution) or threatens to cease to exist, or its directors apply for it to
be struck off the Register of Companies;

 

(g)                        is, or becomes, subject to, or takes or has taken
against it or in relation to it or the whole or any part of its undertaking,
property, revenue or assets, any finding, step, process or proceeding in any
jurisdiction other than England and Wales which is equivalent, analogous,
corresponding or similar to any of the findings, steps, processes or proceedings
mentioned in clauses 18.2.4(a) to 18.2.4(f), and whether or not any such
finding, step, process or proceeding has been taken in England and Wales.

 

18.2.5                                          The Tenant or any Guarantor
ceases or threatens to cease to carry on any business whatsoever

 

18.3                                 Interpretation

 

18.3.1                                          In clause 18 “company” includes:

 

(a)                       a company as defined in section 1 of the Companies Act
2006;

 

(b)                       a body corporate or corporation within the meaning of
section 1173 of the Companies Act 2006;

 

(c)                        an unregistered company or association;

 

(d)                       any “company or legal person” in relation to which
insolvency proceedings may be opened pursuant to article 3 of the EC Regulation
on Insolvency Proceedings 2000 (No. 1346/2000);

 

39

--------------------------------------------------------------------------------


 

(e)                        a partnership within the meaning of the Partnership
Act 1890;

 

(f)                         a limited partnership registered under the Limited
Partnerships Act 1907; and

 

(g)                        a limited liability partnership incorporated under
the Limited Liability Partnerships Act 2000,

 

and the “Register of Companies” means any register of any of the legal persons
mentioned above.

 

18.3.2                                          In relation to a Tenant or
Guarantor that is a partnership within the meaning of the Partnership Act 1890
or a limited partnership registered under the Limited Partnerships Act 1907, the
provisions of clause 18.2.4 will, except where the context otherwise requires,
apply mutatis mutandis to the Tenant or Guarantor (as the case may be)
incorporating, where relevant, the modifications mentioned in the Insolvent
Partnerships Order 1994 and the Insolvent Partnerships (Amendment) Order 2005.

 

18.3.3                                          In relation to a Tenant or
Guarantor that is a limited liability partnership incorporated under the Limited
Liability Partnerships Act 2000, the provisions of clause 18.2.4 will, except
where the context otherwise requires, apply mutatis mutandis to the Tenant or
Guarantor (as the case may be) incorporating, where relevant, the modifications
made under the Limited Liability Partnerships Act 2000.

 

19.                     MISCELLANEOUS

 

19.1                                 Notices

 

19.1.1                                          A notice given in connection
with this Lease must be given in writing and signed by or on behalf of the party
giving it, unless this Lease states that it need not be given in writing.

 

19.1.2                                          A notice given in connection
with this Lease will be validly served if personally delivered or if sent by a
registered post service (within the meaning of the Postal Services Act 2000) or
first class recorded delivery or first class ordinary post and (in each case)
addressed to:

 

(a)                       the Landlord at the address given in this deed or, in
substitution, at such other address which the Landlord has notified to the
Tenant in writing;

 

(b)                       the Tenant at the Premises (but only at such times as
the Tenant is in actual occupation of the Premises) or its registered office; or

 

(c)                        a Guarantor at the Premises (but only at such times
as the Tenant is in actual occupation of the Premises) or its registered office.

 

19.1.3                                          The Tenant shall give the
Landlord oral notice as well as written notice of any matter affecting the
Premises which comes to the attention of the Tenant where emergency action is or
may be needed conditional upon the Landlord has providing adequate contact
details to the Tenant and personnel to receive such notice in order to enable
such notice to be given at all times.

 

19.1.4                                          Writing does not include, and
notices given in connection with this Lease may not be given by, email or any
other electronic means.

 

19.2                                 Landlord’s rights to remedy default by the
Tenant

 

If the Tenant fails to comply with any of its obligations in this Lease, the
Landlord may give the Tenant written notice of that failure, and the Tenant
shall commence and proceed

 

40

--------------------------------------------------------------------------------


 

diligently with the remediation of the failure within the time reasonably
specified by the Landlord (or immediately in the case of an emergency) and shall
complete the remediation as soon as reasonably practicable. If the Tenant fails
to do this the Landlord may enter the Premises and carry out any works or do
anything else which may be needed to remedy the Tenant’s failure to comply with
its obligations under this Lease, and any costs properly incurred by the
Landlord will be a debt due from the Tenant payable on demand and may be
recovered by the Landlord as if it were additional rent.

 

19.3                                 Superior interests

 

If at any time this Lease is an underlease, the Tenant shall comply with the
terms of any superior lease to the extent that they relate to the Premises but,
for the avoidance of doubt, without being liable to comply with any terms that
are more onerous than the terms of this Lease and other than any obligation to
pay any rent, and the Landlord shall pay any rent due under the immediate
superior lease.

 

19.4                                 No right to enforce

 

Nothing contained or referred to in this Lease entitles the Tenant to the
benefit of, or the right to enforce, or to prevent the release or modification
of any agreement entered into by any other tenant or occupier of the Building
with the Landlord.

 

19.5                                 Tenant to provide information

 

If the Landlord is able to show reasonable grounds for requiring the
information, the Tenant shall give the Landlord any information or documents
which the Landlord reasonably requests to show that the Tenant is complying with
its obligations in this Lease and shall give the Landlord as soon as reasonably
practicable written notice of any matter in connection with the Premises which
in the Tenant’s reasonable opinion may make the Landlord liable to the Tenant or
any third party.

 

19.6                                 EPC information

 

19.6.1                                          The Tenant shall allow the
Landlord and all others authorised by the Landlord to have access to all
documentation, data and information in the Tenant’s possession or under its
control that is reasonably required in order for the Landlord to:

 

(a)                       prepare an EPC in respect of the Premises and/or the
Building; and

 

(b)                       comply with any duty imposed upon the Landlord under
the EPC Regulations,

 

and the Tenant shall co-operate with the Landlord and any person so authorised
so far as is reasonably necessary to enable them to carry out such functions.

 

19.6.2                                          The Tenant shall provide free of
charge to the Landlord a copy of any EPC that the Tenant obtains in respect of
the Premises.

 

19.6.3                                          The Tenant shall on completion
of any alterations or additions to the Premises and if required by the EPC
Regulations obtain a valid EPC for the Premises and deliver a copy to the
Landlord together with details of the reference number of such EPC (if not
apparent from the copy).

 

41

--------------------------------------------------------------------------------


 

19.6.4                                          If any alterations or
alterations to the Premises made by the Tenant invalidate a valid EPC for the
Premises or the Building (or part of them) held by the Landlord or materially
adversely affect any such EPC the Tenant will (at the Landlord’s election)
either:

 

(a)                       obtain a new EPC for the Premises and/or the Building
(as the case may be) and provide the Landlord with a copy of the EPC and all
ancillary records; or

 

(b)                       indemnify the Landlord in respect of the reasonably
incurred cost of obtaining a new EPC for the Premises and/or the Building (as
the case may be).

 

19.7                                 Sustainability

 

19.7.1                                          The Landlord and the Tenant
desire to improve and be accountable for the energy efficiency of the Premises
and the Building wherever possible and as such wish to:

 

(a)                       promote the reduction of emissions from the Premises
and the Building;

 

(b)                       promote the reduction and recycling of waste from the
Premises and the Building; and

 

(c)                        ensure the environmental sustainability of the
Building resources.

 

19.7.2                                          The Landlord and the Tenant are
to:

 

(a)                       co-operate and use all reasonable endeavours to agree
and thereafter comply with an energy management plan to aid the sustainability
of resource use at the Building;

 

(b)                       co-operate and use all reasonable endeavours to agree
and operate initiatives to reduce, reuse and recycle waste from the Premises and
the Building;

 

(c)                        maintain and share energy data and other information
reasonably required to monitor energy and resource consumption at the Premises
and the Building;

 

(d)                       use reasonable endeavours to ensure that the Services
provided pursuant to clause 11 are performed and the Premises and the Building
are used:

 

(i)                           in accordance with an energy management plan;

 

(ii)                        in a way which improves energy efficiency; and

 

(iii)                     use reasonable endeavours to agree to improvements to
the Services provided pursuant to clause 11 which would reasonably improve
energy efficiency.

 

19.8                                 Tenant’s indemnity

 

The Tenant agrees to indemnify the Landlord at all times (both during and after
the Term but only in relation to matters arising during the Term) against all
charges, claims, proceedings, liabilities, damages, losses, costs and expenses
arising directly or indirectly from as a result of any third party claim against
the Landlord relating to the existence, state of repair or use of the Premises
or any works carried out at the Premises or any breach of any of the Tenant’s
obligations in this Lease, or any wilful or negligent act or omission of the
Tenant in each case in respect of the Tenant’s use and occupation of the
Premises and the rights granted to it under this Lease provided that the
Landlord shall notify the Tenant of any such claim as soon as reasonably
possible and shall use reasonable endeavours to mitigate such claim

 

19.9                                 Guarantor to enter into supplemental
documents

 

The Tenant shall procure that a Guarantor enters into and executes and delivers
to the Landlord any deed or document which is supplemental to this deed and
which is entered into

 

42

--------------------------------------------------------------------------------


 

before that Guarantor is released by virtue of the Landlord and Tenant
(Covenants) Act 1995 for the purpose of that Guarantor consenting to the Tenant
entering into such supplemental document and confirming that, subject only to
section 18 of the Landlord and Tenant (Covenants) Act 1995, all the obligations
of that Guarantor will remain in full force and effect in respect of this Lease
and will extend and apply to the Lease as varied by that supplemental document.

 

19.10                          Replacement Guarantor

 

19.10.1                                   In clause 19.10 a “Guarantor
Replacement Event” is the death of a Guarantor or the occurrence of any of the
events referred to in clause 18.2.3, 18.2.4, or 18.2.5 in relation to a
Guarantor, or where a Guarantor comprises more than one person, the death of any
one of them or the occurrence of any of those events in relation to any one of
them.

 

19.10.2                                   If at any time during the Term a
Guarantor Replacement Event occurs, the Tenant shall give written notice of it
to the Landlord as soon as reasonably practicable and in any event within 10
Business Days. The Landlord may after a Guarantor Replacement Event (and whether
or not it has received notice of it from the Tenant) give written notice to the
Tenant requiring the Tenant to procure a replacement or additional guarantor.
Within one month of the Landlord giving such notice to the Tenant, the Tenant
shall procure that a person of standing acceptable to the Landlord enters into
and executes and delivers to the Landlord a replacement or additional guarantee
and indemnity in the same form as that entered into by the Guarantor in respect
of which the Guarantor Replacement Event has occurred.

 

19.10.3                                   Clause 19.10 does not apply in
relation to a Guarantor who is a Guarantor by reason of having entered into an
authorised guarantee agreement.

 

19.11                          Qualification of Landlord’s liability

 

To the extent permitted by law, the Landlord shall not be liable to the Tenant
or any other person for:

 

19.11.1                                   any damage to person or property
arising from any act, omission or misfeasance by any other tenant or occupier of
the Building or from the state and condition of the Premises; or

 

19.11.2                                   any of the following of which the
Landlord is unaware and unless the Tenant has given the Landlord written notice
of the facts giving rise to that failure and allowed the Landlord a reasonable
time to remedy the matter:

 

(a)                       any interruption to the supply of Utilities to the
Premises or other parts of the Building;

 

(b)                       any accidental damage to the Premises or to any
property of the Tenant or any other occupier of the Premises or their employees,
agents or independent contractors; or

 

(c)                        any failure to perform any obligation in this Lease,
unless the Tenant has given the Landlord written notice of the facts giving rise
to that failure and allowed the Landlord a reasonable time to remedy the matter.

 

19.12                          Removal of goods after end of Term

 

The Tenant shall remove all its fittings, goods and other possessions at the end
of the Term and the Landlord may dispose of any such items left at the Premises
more than 10 Business Days after the end of the Term as the Landlord sees fit.

 

43

--------------------------------------------------------------------------------


 

19.13                          Governing law and jurisdiction

 

19.13.1                                   This Lease and any dispute or claim
arising out of or in connection with it or its subject matter or formation
(including non-contractual disputes or claims) are governed by the law of
England and Wales.

 

19.13.2                                   The parties irrevocably agree that the
courts of England and Wales have exclusive jurisdiction to determine any dispute
or claim that arises out of or in connection with this Lease or its subject
matter or formation (including non-contractual disputes or claims).

 

19.14                          Contracts (Rights of Third Parties) Act 1999

 

Unless expressly stated nothing in this Lease will create any rights in favour
of any person pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

19.15                          Landlord and Tenant (Covenants) Act 1995

 

This Lease is a new tenancy for the purposes of section 1 of the Landlord and
Tenant (Covenants) Act 1995.

 

20.                     GUARANTEE AND INDEMNITY

 

20.1                                 Guarantee

 

20.1.1                                          In consideration of the grant of
this Lease to the Tenant, the Guarantor irrevocably and unconditionally
guarantees to the Landlord that the Tenant shall, until the end of the Term or,
if earlier, until the Tenant is released pursuant to the Landlord and Tenant
(Covenants) Act 1995, duly and punctually pay the Rent and other sums due under
this Lease and shall observe and perform the tenant covenants of this Lease.

 

20.1.2                                          The Guarantor covenants with the
Landlord that in any case of default by the Tenant the Guarantor shall pay the
rents and comply with the obligations referred to in clause 20.1.1.

 

20.1.3                                          The Guarantor’s liability under
this Lease is as principal debtor and not merely as surety.

 

20.1.4                                          In this clause 20 references to
the “Tenant” are to the person who named as the second party to this deed only.

 

20.2                                 Indemnity

 

As a separate and independent obligation the Guarantor agrees to indemnify the
Landlord and keep the Landlord indemnified against any cost, loss, claim,
expense or liability arising out of or resulting from:

 

20.2.1                                          any failure of the Tenant duly
and punctually to pay the Rent or any other sums due under this Lease or to
perform or comply with its obligations under this Lease (provided that the
obligations of the Guarantor shall not be greater than the extent of the
liability of the Tenant in relation to any such failure);

 

20.2.2                                          any of the obligations of the
Tenant under this Lease being or becoming wholly or in part void, voidable or
unenforceable by the Landlord against the Tenant or any other person who is
liable;

 

20.2.3                                          this Lease (or the Tenant’s
liabilities under it) being disclaimed;

 

44

--------------------------------------------------------------------------------


 

20.2.4                                          this Lease being forfeit;

 

20.2.5                                          this Lease being surrendered by
the Tenant acting by a liquidator, trustee in bankruptcy, administrator,
receiver or receiver and manager or any other similar officer appointed to it or
over it or in relation to any of its assets or undertaking (whether such person
is appointed in England and Wales or in any other jurisdiction and whether such
person is appointed in relation to any or all of the Tenant’s assets or
undertaking in England and Wales or in any other jurisdiction);

 

20.2.6                                          this Lease being varied or the
obligations of the Tenant under it being in any way altered without the consent
of the Landlord by virtue of any arrangement or composition with any of its
creditors (whether or not such arrangement or composition binds or is expressed
to bind the Landlord) or otherwise; or

 

20.2.7                                          the Tenant (being a company)
ceasing to exist (whether or not capable of reconstitution or reinstatement),

 

and to pay to the Landlord the amount of such cost, loss, claim, expense or
liability, whether or not the Landlord has sought to enforce any rights or
remedies against the Tenant or any other person who is liable but provided that
the Landlord shall use reasonable endeavours to mitigate any losses in respect
of which it makes any claim under this guarantee.

 

20.3                                 Guarantor to take a new lease

 

20.3.1                                          In this clause 20.3 a “Relevant
Event” is:

 

(a)                       the surrender of this Lease by the tenant for the time
being under it acting by a liquidator, trustee in bankruptcy, administrator,
receiver or receiver and manager or any other similar officer appointed to it or
over it or in relation to any of its assets or undertaking (whether such person
is appointed in England and Wales or in any other jurisdiction and whether such
person is appointed in relation to any or all of the tenant for the time being’s
assets or undertaking in England and Wales or in any other jurisdiction);

 

(b)                       the disclaimer of this Lease or of the liabilities
under it of the tenant for the time being under this Lease;

 

(c)                        the forfeiture of this Lease; or

 

(d)                       the tenant for the time being (being a company)
ceasing to exist (whether or not capable of being reconstituted or reinstated).

 

20.3.2                                          The Guarantor agrees that if a
Relevant Event occurs, it shall, if required by the Landlord within 4 months of
the Landlord having received notice of the Relevant Event, take a new lease of
the Premises from the Landlord.

 

20.3.3                                          The new lease shall:

 

(a)                       be for a term expiring on the date when this Lease
would have expired by effluxion of time had there been no Relevant Event;

 

(b)                       be at the same rents in this Lease but with no
rent-free period payable (or which would be payable but for any suspension of
rent pursuant to this Lease) from and including the date of the Relevant Event;

 

(c)                        include provision for rent review on the same dates
during the term of the new lease as this Lease and if on the date of the
Relevant Event there is a rent review pending under this Lease or if between the
Relevant Event and the date of

 

45

--------------------------------------------------------------------------------


 

completion of the new lease there would have been a Review Date but for the
Relevant Event then the initial rent to be reserved by the new lease shall be
the amount which would have been agreed or determined pursuant to this Lease for
the rent review at the relevant Review Date had there been no Relevant Event;

 

(d)                       contain provision for the first instalment of the
annual rent and any VAT due on it to be paid to the Landlord on the date of
completion of the new lease such first instalment to be a proportionate amount
for the period from and including the date of the Relevant Event until the next
quarter day following the date of completion of the new lease;

 

(e)                        otherwise be on the same covenants and conditions as
this Lease; and

 

(f)                         take effect from the date of the Relevant Event.

 

20.3.4                                          The new lease will take effect
subject to this Lease, if and to the extent that it is still subsisting, and
subject to any underlease or other interest created, permitted or suffered by
the tenant under this Lease at the time of the Relevant Event or its
predecessors in title.

 

20.3.5                                          The Guarantor shall pay the
Landlord’s proper costs and expenses and a sum equal to all VAT on them which
may be payable by the Landlord in connection with the grant of the new lease.

 

20.3.6                                          The Guarantor shall execute and
deliver a counterpart of the new lease to the Landlord within one month of the
Landlord having required the Guarantor to take the new lease.

 

20.4                                 No discharge of Guarantor

 

20.4.1                                          The Guarantor’s liability under
this clause 20 will remain in full force and effect and will not be avoided,
released, discharged or reduced nor will the rights of the Landlord be
prejudiced or affected by any of the following:

 

(a)                       any time, indulgence or concession granted by the
Landlord to the Tenant or to any other person who is liable;

 

(b)                       the Landlord dealing with, varying or failing to
perfect or enforce any of its rights or remedies against the Tenant or any other
person who is liable;

 

(c)                        the existence of, dealing with, varying or failing to
perfect or enforce any other security which may be or become available to the
Landlord;

 

(d)                       any act or neglect of the Landlord by reason of which
the benefit of any other security or any right or remedy against any person who
is liable is released, lost or diminished;

 

(e)                        any invalid or ineffective payment by the Tenant or
any other person who is liable;

 

(f)                         any right of set off (whether legal or equitable),
counterclaim, recoupment or deduction which may have accrued to the Guarantor,
the Tenant or any other person who is liable;

 

(g)                        any non-acceptance of the Rent or other sums due
under this Lease, in circumstances in which the Landlord has reason to suspect a
breach of the tenant’s obligations under this Lease;

 

(h)                       any waiver by the Landlord of any right to forfeit
this Lease;

 

46

--------------------------------------------------------------------------------


 

(i)                           a surrender of part of the Premises, except that
the Guarantor will have no liability in relation to the surrendered part in
respect of any period after the date of the surrender;

 

(j)                          any death, incapacity, disability or change in the
constitution, status or name of the Landlord, the Guarantor, the Tenant or any
other person who is liable;

 

(k)                       any amalgamation or merger by the Landlord, the
Guarantor, the Tenant or any other person who is liable with any other person,
any restructuring or the acquisition by another person of the whole or any part
of its assets or undertaking of the Landlord, the Guarantor, the Tenant or any
other person who is liable;

 

(l)                           the Tenant or any other person who is liable
entering into any voluntary arrangement or composition with any of its creditors
(whether or not such arrangement or composition binds or is expressed to bind
the Landlord);

 

(m)                   the appointment of any liquidator, trustee in bankruptcy,
administrator, receiver or receiver and manager or any other similar officer to,
over or in relation to any of the assets or undertaking of the Tenant or any
other person who is liable whether any such person is appointed in England and
Wales or in any other jurisdiction and whether any such person is appointed in
relation to any or all of the Tenant’s (or other such person’s) assets or
undertaking in England and Wales or in any other jurisdiction;

 

(n)                       without prejudice to clause 20.3, the disclaimer of
the liability under the Lease of the Tenant or any other person who is liable,
or the forfeiture of the Lease;

 

(o)                       any provisions of the Lease being or becoming wholly
or in part void, voidable or unenforceable by the Landlord against the Tenant or
any other person who is liable; or

 

(p)                       any other act, omission or thing by virtue of which,
but for this provision, the Guarantor would have avoided or been released or
discharged from its obligations under this clause 20 in whole or in part, or the
rights or remedies of the Landlord would have been prejudiced or affected, other
than a release by deed, entered into by the Landlord in accordance with the
terms of such deed.

 

20.4.2                                          The Guarantor’s liability under
this clause 20 will remain in full force and effect and will not be avoided,
released, discharged or reduced nor will the rights of the Landlord be
prejudiced or affected by any variation of, addition to or reduction from, the
terms of this Lease whether or not the same is substantial or is or may in any
way or for any reason be or become prejudicial to the Guarantor or confers only
a personal right or obligation.

 

20.4.3                                          Without prejudice to clause
20.4.2, as and when called upon to do so by either the Landlord or the Tenant,
the Guarantor shall enter into any Supplemental Document (by deed if required)
for the purpose of consenting to the Tenant entering into such Supplemental
Document and confirming that, subject only to section 18 of the Landlord and
Tenant (Covenants) Act 1995, all the obligations of the Guarantor will remain in
full force and effect in respect of this Lease and will extend and apply to the
Lease as varied by that Supplemental Document.

 

20.4.4                                          The parties acknowledge that
each of the matters referred to in clauses 20.4.1 and 20.4.2 is separate and
independent and is not to be interpreted in the light of any other.

 

20.4.5                                          This clause 20.4 is without
prejudice to section 18 of the Landlord and Tenant (Covenants) Act 1995.

 

47

--------------------------------------------------------------------------------


 

20.5                                 Waiver of rights by the Guarantor

 

20.5.1                                          The Guarantor agrees (without
prejudice to clause 20.5.3) that until all the liabilities expressed to be
guaranteed by the Guarantor under this clause 20 have been paid, discharged or
satisfied irrevocably and in full (and notwithstanding payment of a dividend in
any liquidation or bankruptcy or under any compromise or arrangement) it shall
not, without the consent of the Landlord:

 

(a)                       exercise any of its rights in respect of the
liabilities expressed to be guaranteed under this clause 20 against the Tenant
or any other person who is liable;

 

(b)                       accept repayment in whole or in part of any
indebtedness due to the Guarantor at or after the date of this deed from the
Tenant or from any other person who is liable;

 

(c)                        demand or accept any security from the Tenant or any
other person who is liable in respect of the obligations of the Guarantor under
this clause 20 or in respect of any indebtedness due to the Guarantor from the
Tenant or any other person who is liable, and any security received by the
Guarantor in breach of the above or any such security held by the Guarantor at
the date of this deed shall be held by the Guarantor on trust for the Landlord
and delivered to the Landlord on demand;

 

(d)                       claim any set off (whether legal or equitable),
counterclaim, recoupment or deduction against the Tenant or any other person who
is liable;

 

(e)                        benefit or seek to benefit from any security or other
right or remedy held by or accruing to the Landlord at or after the date of this
deed in respect of the liabilities guaranteed under this clause 20 or exercise
any right of subrogation; or

 

(f)                         claim or prove in competition with the Landlord in
the liquidation, bankruptcy or in any administration or receivership of the
Tenant or any other person who is liable, or have the benefit of or share in any
payment or distribution from or composition or arrangement with the Tenant or
any other person who is liable, and any money or other property received by the
Guarantor in breach of this provision shall be held by the Guarantor on trust
for the Landlord and delivered to the Landlord on demand.

 

20.5.2                                          The obligations of the Guarantor
under this clause 20 may be enforced by the Landlord against the Guarantor at
its discretion and without first enforcing or seeking to enforce its rights or
remedies against the Tenant or any other person who is liable or pursuing any
other right or remedy or having recourse to any other security available to it.

 

20.5.3                                          The Guarantor waives any right
or remedy that it may have against the Tenant in respect of any amount paid or
other obligation performed by the Guarantor such waiver to take effect only if
and when any step has been taken in connection with any voluntary arrangement or
any other compromise or arrangement for the benefit of any creditors of the
Tenant.

 

20.6                                 Ultimate balance and suspense account

 

All dividends and money received by the Landlord from the Tenant or any other
person and which are capable of being applied by the Landlord in satisfaction of
the liabilities guaranteed under this clause 20 will not prejudice the right of
the Landlord to recover from the Guarantor any remaining balance which, after
receipt of such dividends and money, may remain owing to the Landlord.

 

48

--------------------------------------------------------------------------------


 

20.7                                 Other security

 

The provisions of this clause 20 are in addition to any other security or any
other right or remedy held by or available to the Landlord from time to time.
The Landlord is under no obligation to take up or to maintain any other security
in respect of the liabilities guaranteed by this clause 20.

 

20.8                                 Costs of enforcement

 

The Guarantor shall pay to the Landlord on demand, all proper legal and other
costs and expenses and a sum equal to all VAT on them to the extent not
recoverable by the Landlord which may be payable by the Landlord in relation to
the enforcement of the Guarantor’s obligations in this clause 20.

 

20.9                                 No set off

 

All payments to be made by the Guarantor under this clause 20 shall be made in
full and the Guarantor shall claim no allowance in respect of any set off
(whether legal or equitable), counterclaim, recoupment or deduction whatsoever
whether accruing to the Guarantor or to any other person.

 

20.10                          Scope of this guarantee and indemnity

 

20.10.1                                   Each of the provisions of this clause
20 is separate and severable from the others, and if at any time one or more
such provisions is or becomes illegal, invalid or unenforceable (either wholly
or to any extent), the legality, validity or enforceability of the remaining
provisions (or the same provision to any other extent) will not be affected or
impaired.

 

20.10.2                                   The rights of the Landlord under any
provision of this clause 20 are without prejudice to its rights under any other
provision of it.

 

20.10.3                                   The obligations of the Guarantor under
any provision of this clause 20 are without prejudice to its obligations under
any other provision of it or under any other security.

 

20.10.4                                   The provisions of this clause 20 will
enure for the benefit of the Landlord and its successors in title without any
need for express assignment.

 

21.                     TENANT’S OPTION TO DETERMINE

 

21.1                                 In this clause “Termination Date” means
May 20, 2026.

 

21.2                                 Subject to the pre-conditions in clause
21.3 being satisfied on the Termination Date, and subject to clause 21.4 the
Tenant may determine the Term on the Termination Date by giving the Landlord not
less than 12 months’ written notice. The Term will then determine on the
Termination Date, but without prejudice to any rights of any party against any
other for any antecedent breach of its obligations under this Lease.

 

21.3                                 The pre-conditions are that:

 

21.3.1                                          the Tenant is not in occupation
of the Premises and no third party occupation whether of the whole or part of
the Premises, continues; and

 

49

--------------------------------------------------------------------------------


 

21.3.2                                          all Rent and VAT payable on it
and all Service Charge Estimate due under this Lease and, in the case of Service
Charge Estimate, demanded no less than four weeks prior to the Termination Date
have been paid in full.

 

21.4                                 The Landlord may waive any of the
pre-conditions set out in clause 21.3 at any time before the Termination Date by
written notice to the Tenant.

 

21.5                                 If the Tenant exercises its right to
determine this Lease under this clause 21 and this Lease determines on the
Termination Date then the Landlord shall repay to the Tenant within 28 days of
the Termination Date any Rent and Insurance Rent paid by the Tenant in advance
that relates to the period from but excluding the Termination Date.

 

21.6                                 If this Lease is not determined under this
clause 21 then the Tenant shall be entitled to an additional rent free period as
set out in clause 7.4.

 

21.7                                 The Tenant will cancel any registration it
has made in connection with this Lease within five Business Days of the
Termination Date.

 

21.8                                 Time will be of the essence for the
purposes of this clause.

 

This Lease has been executed as a deed and is delivered on the date stated at
the beginning of it.

 

50

--------------------------------------------------------------------------------


 

Executed as a deed by MITSUBISHI ESTATE LONDON LIMITED acting by a director and
its secretary/two directors:

 

 

/s/ Yuichiro Shioda

 

Director

 

 

 

/s/ Yuko Koibuchi 

 

Secretary

 

--------------------------------------------------------------------------------


 

Executed as a deed by CRA INTERNATIONAL (UK) LIMITED acting by a director in the
presence of:

 

 

 

 

 

 

 

/s/ Chad M. Holmes

 

 

Director

 

Signature of witness

/s/ Janet Just

 

 

 

Name (in BLOCK CAPITALS)

JANET JUST

 

 

 

 

Address

One South Wacker Drive, 34th Floor

 

Chicago, IL 60606

 

Signed as a deed on behalf of CRA INTERNATIONAL, INC. a company incorporated in
Massachusetts, United States of America by

 

 

 

 

/s/ Chad M. Holmes

being a person who, in accordance with the laws of the territory, is acting
under the authority of the company

 

Authorised Signatory

 

--------------------------------------------------------------------------------


 

Annexure 1

 

Plans

 

--------------------------------------------------------------------------------


 

Annexure 2

 

Base Building Specification

 

--------------------------------------------------------------------------------


 

Annexure 3

 

Cat A Specification

 

--------------------------------------------------------------------------------